Name: Commission Regulation (EU) NoÃ 748/2012 of 3Ã August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy;  environmental policy
 Date Published: nan

 21.8.2012 EN Official Journal of the European Union L 224/1 COMMISSION REGULATION (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (recast) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Articles 5(5) and 6(3) thereof, Whereas: (1) Commission Regulation (EC) No 1702/2003 of 24 September 2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (2) has been substantially amended several times (3). Since further amendments are to be made, it should be recast in the interests of clarity. (2) Regulation (EC) No 216/2008 establishes common essential requirements to provide for a high uniform level of civil aviation safety and environmental protection. It requires the Commission to adopt the necessary implementing rules to ensure their uniform application. It establishes the European Aviation Safety Agency (hereinafter referred to as the Agency) to assist the Commission in the development of such implementing rules. (3) It is necessary to lay down common technical requirements and administrative procedures to ensure the airworthiness and environmental compatibility of aeronautical products, parts and appliances, subject to Regulation (EC) No 216/2008. Such requirements and procedures should specify the conditions to issue, maintain, amend, suspend or revoke the appropriate certificates. (4) Organisations involved in the design and production of products, parts and appliances should be required to comply with certain technical requirements in order to demonstrate their capability and means to discharge their obligations and associated privileges. The Commission is required to lay down measures to specify conditions to issue, maintain, amend, suspend or revoke certificates attesting such compliance. (5) In laying down measures for the implementation of common essential requirements in the field of airworthiness, the Commission must take care that they reflect the state of the art and the best practices, take into account worldwide aircraft experience and scientific and technical progress and allow for immediate reaction to established causes of accidents and serious incidents. (6) The need to ensure uniformity in the application of common airworthiness and environmental requirements for aeronautical products, parts and appliances requires that common procedures be followed by the competent authorities of the Member States and, where applicable, the Agency to assess compliance with these requirements. The Agency should develop certification specifications and guidance material to facilitate the necessary regulatory uniformity. (7) It is necessary to recognise the continuing validity of certificates issued before the entry into force of Regulation (EC) No 1702/2003, in accordance with Article 69 of Regulation (EC) No 216/2008. (8) In order to maintain a high uniform level of aviation safety in Europe, it is necessary to introduce changes to requirements and procedures for the certification of aircraft and related products, parts and appliances and of design and production organisations, in particular to elaborate the rules related to the demonstration of compliance with the type-certification basis and environmental protection requirements and to introduce the possibility to choose to comply with later standards for changes to type-certificates. (9) The concept and complexity of auxiliary power units (APU) resembles that of aircraft engines and in some cases APU designs are even derived from engine designs. Changes to provisions for repairs to APU are therefore needed to restore consistency with repairs process to engines. (10) In order to subject non-complex motor-powered aircraft, recreational aircraft and related products, parts and appliances to measures that are proportionate to their simple design and type of operation, while maintaining a high uniform level of aviation safety in Europe, it is necessary to introduce changes to requirements and procedures for the certification of those aircraft and related products, parts and appliances and of design and production organisations and in particular, for the owners of European Light Aircraft below 2 000 kg (ELA2) or below 1 200 kg (ELA1), to introduce the possibility to accept certain not safety critical parts for installation without an EASA Form 1. (11) The Agency prepared draft implementing rules and submitted them as opinions No 01/2009 on Possibility to deviate from airworthiness code in case of design changes, No 02/2009 on Repair and design changes to European Technical Standard Order, No 01/2010 on SubPart J DOA and Opinion No 01/2011 on ELA Process and standard changes and repairs  to the Commission in accordance with Article 19(1) of Regulation (EC) No 216/2008. (12) The measures provided for in this Regulation are in accordance with the opinion of the European Aviation Safety Agency Committee established by Article 65(1) of Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Scope and definitions 1. This Regulation lays down, in accordance with Article 5(5) and Article 6(3) of Regulation (EC) No 216/2008, common technical requirements and administrative procedures for the airworthiness and environmental certification of products, parts and appliances specifying: (a) the issue of type-certificates, restricted type-certificates, supplemental type-certificates and changes to those certificates; (b) the issue of certificates of airworthiness, restricted certificates of airworthiness, permits to fly and authorised release certificates; (c) the issue of repair design approvals; (d) the showing of compliance with environmental protection requirements; (e) the issue of noise certificates; (f) the identification of products, parts and appliances; (g) the certification of certain parts and appliances; (h) the certification of design and production organisations; (i) the issue of airworthiness directives. 2. For the purpose of this Regulation, the following definitions shall apply: (a) JAA means the Joint Aviation Authorities; (b) JAR means Joint Aviation Requirements; (c) Part 21 means the requirements and procedures for the certification of aircraft and related products, parts and appliances, and of design and production organisations laid down in Annex I to this Regulation; (d) Part M means the applicable continuing airworthiness requirements adopted in pursuance of Regulation (EC) No 216/2008; (e) principal place of business means the head office or registered office of the undertaking within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised; (f) article means any part and appliance to be used on civil aircraft; (g) ETSO means European Technical Standard Order. The European Technical Standard Order is a detailed airworthiness specification issued by the European Aviation Safety Agency (the Agency) to ensure compliance with the requirements of this Regulation as a minimum performance standard for specified articles; (h) EPA means European Part Approval. European Part Approval of an article means the article has been produced in accordance with approved design data not belonging to the type-certificate holder of the related product, except for ETSO articles; (i) ELA1 aircraft means the following manned European Light Aircraft: (i) an aeroplane with a Maximum Take-off Mass (MTOM) of 1 200 kg or less that is not classified as complex motor-powered aircraft; (ii) a sailplane or powered sailplane of 1 200 kg MTOM or less; (iii) a balloon with a maximum design lifting gas or hot air volume of not more than 3 400 m3 for hot air balloons, 1 050 m3 for gas balloons, 300 m3 for tethered gas balloons; (iv) an airship designed for not more than 4 occupants and a maximum design lifting gas or hot air volume of not more than 3 400 m3 for hot air airships and 1 000 m3 for gas airships; (j) ELA2 aircraft means the following manned European Light Aircraft: (i) an aeroplane with a Maximum Take-off Mass (MTOM) of 2 000 kg or less that is not classified as complex motor-powered aircraft; (ii) a sailplane or powered sailplane of 2 000 kg MTOM or less; (iii) a balloon; (iv) a hot air airship; (v) a gas airship complying with all of the following characteristics:  3 % maximum static heaviness,  Non-vectored thrust (except reverse thrust),  Conventional and simple design of: structure, control system and ballonet system,  Non-power assisted controls; (vi) a Very Light Rotorcraft. Article 2 Products, parts and appliances certification 1. Products, parts and appliances shall be issued certificates as specified in Annex I (Part 21). 2. By way of derogation from point 1, aircraft, including any installed product, part and appliance, which are not registered in a Member State shall be exempted from the provisions of Subparts H and I of Annex I (Part 21). They shall also be exempted from the provisions of Subpart P of Annex I (Part 21) except when aircraft identification marks are prescribed by a Member State. Article 3 Continued validity of type-certificates and related certificates of airworthiness 1. With regard to products which had a type-certificate, or a document allowing the issuing of a certificate of airworthiness, issued before 28 September 2003 by a Member State, the following provisions shall apply: (a) the product shall be deemed to have a type-certificate issued in accordance with this Regulation when: (i) its type-certification basis was:  the JAA type-certification basis, for products that have been certificated under JAA procedures, as defined in their JAA data sheet, or  for other products, the type-certification basis as defined in the type-certificate data sheet of the State of design, if that State of design was:  a Member State, unless the Agency determines, taking into account, in particular, airworthiness codes used and service experience, that such type-certification basis does not provide for a level of safety equivalent to that required by Regulation (EC) No 216/2008 and this Regulation, or  a State with which a Member State had concluded a bilateral airworthiness agreement or similar arrangement under which such products have been certificated on the basis of the airworthiness codes of that State of design, unless the Agency determines that such airworthiness codes or service experience or the safety system of that State of design do not provide for a level of safety equivalent to that required by Regulation (EC) No 216/2008 and this Regulation. The Agency shall make a first evaluation of the implication of the provisions of the second indent in view of producing an opinion to the Commission including possible amendments to this Regulation; (ii) the environmental protection requirements were those laid down in Annex 16 to the Chicago Convention, as applicable to the product; (iii) the applicable airworthiness directives were those of the State of design; (b) the design of an individual aircraft, which was on the register of a Member State before 28 September 2003, shall be deemed to have been approved in accordance with this Regulation when: (i) its basic type design was part of a type-certificate referred to in point (a); (ii) all changes to this basic type design, which were not under the responsibility of the type-certificate holder, had been approved; and (iii) the airworthiness directives issued or adopted by the Member State of registry before 28 September 2003 were complied with, including any variations to the airworthiness directives of the State of design agreed by the Member State of registry. 2. With regard to products for which a type-certification process was proceeding through the JAA or a Member State on 28 September 2003, the following shall apply: (a) if a product is under certification by several Member States, the most advanced project shall be used as the reference; (b) points 21.A.15(a), (b) and (c) of Annex I (Part 21) shall not apply; (c) by way of derogation from point 21.A.17(a) of Annex I (Part 21), the type-certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the approval; (d) compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with points 21.A.20(a) and (b) of Annex I (Part 21). 3. With regard to products that have a national type-certificate, or equivalent, and for which the approval process of a change carried out by a Member State was not finalised at the time when the type-certificate had to be in accordance with this Regulation, the following shall apply: (a) if an approval process is being carried out by several Member States, the most advanced project shall be used as the reference; (b) point 21.A.93 of Annex I (Part 21) shall not apply; (c) the applicable type-certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the approval of change; (d) compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with points 21.A.103(a)(2) and (b) of Annex I (Part 21). 4. With regard to products that had a national type-certificate, or equivalent, and for which the approval process of a major repair design carried out by a Member State was not finalised at the time when the type-certificate had to be determined in accordance with this Regulation, compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with point 21.A.433(a) of Annex I (Part 21). 5. A certificate of airworthiness issued by a Member State attesting conformity with a type-certificate determined in accordance with point 1 shall be deemed to comply with this Regulation. Article 4 Continued validity of supplemental type-certificates 1. With regard to supplemental type-certificates issued by a Member State under JAA procedures or applicable national procedures and with regard to changes to products proposed by persons other than the type-certificate holder of the product, which were approved by a Member State under applicable national procedures, if the supplemental type-certificate, or change, was valid on 28 September 2003, the supplemental type-certificate, or change shall be deemed to have been issued under this Regulation. 2. With regard to supplemental type-certificates for which a certification process was being carried out by a Member State on 28 September 2003 under applicable JAA supplemental type-certificate procedures and with regard to major changes to products, proposed by persons other than the type-certificate holder of the product, for which a certification process was being carried out by a Member State on 28 September 2003 under applicable national procedures, the following shall apply: (a) if a certification process was being carried out by several Member States, the most advanced project shall be used as the reference; (b) point 21.A.113 (a) and (b) of Annex I (Part 21) shall not apply; (c) the applicable certification basis shall be that established by the JAA or, where applicable, the Member State at the date of application for the supplemental type-certificate or the major change approval; (d) the compliance findings made under JAA or Member State procedures shall be deemed to have been made by the Agency for the purpose of complying with point 21.A.115(a) of Annex I (Part 21). Article 5 Continued operation of certain aircraft registered by Member States With regard to an aircraft that cannot be deemed to have a type-certificate issued in accordance with Article 3(1)(a) of this Regulation, that has been issued a certificate of airworthiness by a Member State before Regulation (EC) No 1702/2003 became applicable in that Member State (4), was on its register on that date, and was still on the register of a Member State on 28 March 2007, the combination of the following shall be deemed to constitute the applicable specific airworthiness specifications issued in accordance with this Regulation: (a) the type-certificate data sheet and type-certificate data sheet for noise, or equivalent documents, of the State of design, provided that the State of design has concluded the appropriate working arrangement in accordance with Article 27(2) of Regulation (EC) No 216/2008 with the Agency covering the continued airworthiness of the design of such an aircraft; (b) the environmental protection requirements laid down in Annex 16 to the Chicago Convention, as applicable to that aircraft; and (c) the mandatory continuing airworthiness information of the State of design. Article 6 Continued validity of parts and appliances certificates 1. Approvals of parts and appliances issued by a Member State and valid on 28 September 2003 shall be deemed to have been issued in accordance with this Regulation. 2. With regard to parts and appliances for which an approval or authorisation process was being carried out by a Member State on 28 September 2003, the following shall apply: (a) if an authorisation process was being carried out by several Member States, the most advanced project shall be used as the reference; (b) point 21.A.603 of Annex I (Part 21) shall not apply; (c) the applicable data requirements laid down in point 21.A.605 of Annex I (Part 21) shall be those established by the relevant Member State, at the date of application for the approval or authorisation; (d) compliance findings made by the relevant Member State shall be deemed to have been made by the Agency for the purpose of complying with point 21.A.606(b) of Annex I (Part 21). Article 7 Permit to fly The conditions determined before 28 March 2007 by the Member States for permits to fly or other airworthiness certificate issued for aircraft which did not hold a certificate of airworthiness or restricted certificate of airworthiness issued under this Regulation, are deemed to have been determined in accordance with this Regulation, unless the Agency has determined before 28 March 2008 that such conditions do not provide for a level of safety equivalent to that required by Regulation (EC) No 216/2008 or this Regulation. Article 8 Design organisations 1. An organisation responsible for the design of products, parts and appliances or for changes or repairs thereto shall demonstrate its capability in accordance with Annex I (Part 21). 2. By way of derogation from point 1, an organisation whose principal place of business is in a non-member State may demonstrate its capability by holding a certificate issued by that State for the product, part and appliance for which it applies, provided: (a) that State is the State of design; and (b) the Agency has determined that the system of that State includes the same independent level of checking of compliance as provided by this Regulation, either through an equivalent system of approvals of organisations or through direct involvement of the competent authority of that State. 3. Design organisation approvals issued or recognised by a Member State in accordance with the JAA requirements and procedures and valid before 28 September 2003 shall be deemed to comply with this Regulation. Article 9 Production organisations 1. An organisation responsible for the manufacture of products, parts and appliances shall demonstrate its capability in accordance with the provisions of Annex I (Part 21). 2. By way of derogation from point 1, a manufacturer whose principal place of business is in a non-member State may demonstrate its capability by holding a certificate issued by that State for the product, part and appliance for which it applies, provided: (a) that State is the State of manufacture; and (b) the Agency has determined that the system of that State includes the same independent level of checking of compliance as provided by this Regulation, either through an equivalent system of approvals of organisations or through direct involvement of the competent authority of that State. 3. Production organisation approvals issued or recognised by a Member State in accordance with the JAA requirements and procedures and valid before 28 September 2003 shall be deemed to comply with this Regulation. Article 10 Agency measures 1. The Agency shall develop acceptable means of compliance (hereinafter called AMC) that competent authorities, organisations and personnel may use to demonstrate compliance with the provisions of the Annex I (Part 21) to this Regulation. 2. The AMC issued by the Agency shall neither introduce new requirements nor alleviate the requirements of the Annex I (Part 21) to this Regulation. 3. Without prejudice to Articles 54 and 55 of Regulation (EC) No 216/2008, when the acceptable means of compliance issued by the Agency are used, the related requirements of the Annex I (Part 21) to this Regulation shall be considered as met without further demonstration. Article 11 Repeal Regulation (EC) No 1702/2003 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex III. Article 12 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 243, 27.9.2003, p. 6. (3) See Annex II. (4) For EU-15: 28 September 2003; for EU-10: 1 May 2004 and for EU-2: 1 January 2007. ANNEX I PART 21 Certification of aircraft and related products, parts and appliances, and of design and production organisations Contents 21.1 General SECTION A  TECHNICAL REQUIREMENTS SUBPART A  GENERAL PROVISIONS 21.A.1 Scope 21.A.2 Undertaking by another person than the applicant for, or holder of, a certificate 21.A.3A Failures, malfunctions and defects 21.A.3B Airworthiness directives 21.A.4 Coordination between design and production SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21.A.11 Scope 21.A.13 Eligibility 21.A.14 Demonstration of capability 21.A.15 Application 21.A.16A Airworthiness codes 21.A.16B Special conditions 21.A.17 Type-certification basis 21.A.18 Designation of applicable environmental protection requirements and certification specifications 21.A.19 Changes requiring a new type-certificate 21.A.20 Compliance with the type-certification basis and environmental protection requirements 21.A.21 Issue of a type-certificate 21.A.23 Issue of a restricted type-certificate 21.A.31 Type design 21.A.33 Inspection and tests 21.A.35 Flight tests 21.A.41 Type-certificate 21.A.44 Obligations of the holder 21.A.47 Transferability 21.A.51 Duration and continued validity 21.A.55 Record-keeping 21.A.57 Manuals 21.A.61 Instructions for continued airworthiness (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21.A.90A Scope 21.A.90B Standard changes 21.A.91 Classification of changes in type design 21.A.92 Eligibility 21.A.93 Application 21.A.95 Minor changes 21.A.97 Major changes 21.A.101 Designation of applicable certification specifications and environmental protection requirements 21.A.103 Issue of approval 21.A.105 Record-keeping 21.A.107 Instructions for continued airworthiness 21.A.109 Obligations and EPA marking SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES 21.A.111 Scope 21.A.112A Eligibility 21.A.112B Demonstration of capability 21.A.113 Application for a supplemental type-certificate 21.A.114 Showing of compliance 21.A.115 Issue of a supplemental type-certificate 21.A.116 Transferability 21.A.117 Changes to that part of a product covered by a supplemental type-certificate 21.A.118A Obligations and EPA marking 21.A.118B Duration and continued validity 21.A.119 Manuals 21.A.120 Instructions for continued airworthiness SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21.A.121 Scope 21.A.122 Eligibility 21.A.124 Application 21.A.125A Issue of a letter of agreement 21.A.125B Findings 21.A.125C Duration and continued validity 21.A.126 Production inspection system 21.A.127 Tests: aircraft 21.A.128 Tests: engines and propellers 21.A.129 Obligations of the manufacturer 21.A.130 Statement of conformity SUBPART G  PRODUCTION ORGANISATION APPROVAL 21.A.131 Scope 21.A.133 Eligibility 21.A.134 Application 21.A.135 Issue of production organisation approval 21.A.139 Quality System 21.A.143 Exposition 21.A.145 Approval requirements 21.A.147 Changes to the approved production organisation 21.A.148 Changes of location 21.A.149 Transferability 21.A.151 Terms of approval 21.A.153 Changes to the terms of approval 21.A.157 Investigations 21.A.158 Findings 21.A.159 Duration and continued validity 21.A.163 Privileges 21.A.165 Obligations of the holder SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21.A.171 Scope 21.A.172 Eligibility 21.A.173 Classification 21.A.174 Application 21.A.175 Language 21.A.177 Amendment or modification 21.A.179 Transferability and reissuance within Member States 21.A.180 Inspections 21.A.181 Duration and continued validity 21.A.182 Aircraft identification SUBPART I  NOISE CERTIFICATES 21.A.201 Scope 21.A.203 Eligibility 21.A.204 Application 21.A.207 Amendment or modification 21.A.209 Transferability and reissuance within Member States 21.A.210 Inspections 21.A.211 Duration and continued validity SUBPART J  DESIGN ORGANISATION APPROVAL 21.A.231 Scope 21.A.233 Eligibility 21.A.234 Application 21.A.235 Issue of design organisation approval 21.A.239 Design assurance system 21.A.243 Data 21.A.245 Approval requirements 21.A.247 Changes in design assurance system 21.A.249 Transferability 21.A.251 Terms of approval 21.A.253 Changes to the terms of approval 21.A.257 Investigations 21.A.258 Findings 21.A.259 Duration and continued validity 21.A.263 Privileges 21.A.265 Obligations of the holder SUBPART K  PARTS AND APPLIANCES 21.A.301 Scope 21.A.303 Compliance with applicable requirements 21.A.305 Approval of parts and appliances 21.A.307 Release of parts and appliances for installation (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS 21.A.431A Scope 21.A.431B Standard repairs 21.A.432A Eligibility 21.A.432B Demonstration of capability 21.A.433 Repair design 21.A.435 Classification of repairs 21.A.437 Issue of a repair design approval 21.A.439 Production of repair parts 21.A.441 Repair embodiment 21.A.443 Limitations 21.A.445 Unrepaired damage 21.A.447 Record-keeping 21.A.449 Instructions for continued airworthiness 21.A.451 Obligations and EPA marking (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS 21.A.601 Scope 21.A.602A Eligibility 21.A.602B Demonstration of capability 21.A.603 Application 21.A.604 ETSO Authorisation for an Auxiliary Power Unit (APU) 21.A.605 Data requirements 21.A.606 Issue of ETSO authorisation 21.A.607 ETSO authorisation privileges 21.A.608 Declaration of design and performance (DDP) 21.A.609 Obligations of holders of ETSO authorisations 21.A.610 Approval for deviation 21.A.611 Design changes 21.A.613 Record-keeping 21.A.615 Inspection by the Agency 21.A.619 Duration and continued validity 21.A.621 Transferability SUBPART P  PERMIT TO FLY 21.A.701 Scope 21.A.703 Eligibility 21.A.705 Competent authority 21.A.707 Application for permit to fly 21.A.708 Flight conditions 21.A.709 Application for approval of flight conditions 21.A.710 Approval of flight conditions 21.A.711 Issue of a permit to fly 21.A.713 Changes 21.A.715 Language 21.A.719 Transferability 21.A.721 Inspections 21.A.723 Duration and continued validity 21.A.725 Renewal of permit to fly 21.A.727 Obligations of the holder of a permit to fly 21.A.729 Record-keeping SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES 21.A.801 Identification of products 21.A.803 Handling of identification data 21.A.804 Identification of parts and appliances 21.A.805 Identification of critical parts 21.A.807 Identification of ETSO articles SECTION B  PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A  GENERAL PROVISIONS 21.B.5 Scope 21.B.20 Obligations of the competent authority 21.B.25 Requirements for the organisation of the competent authority 21.B.30 Documented procedures 21.B.35 Changes in organisation and procedures 21.B.40 Resolution of disputes 21.B.45 Reporting/coordination 21.B.55 Record-keeping 21.B.60 Airworthiness directives SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21.B.120 Investigation 21.B.125 Findings 21.B.130 Issue of letter of agreement 21.B.135 Maintenance of the letter of agreement 21.B.140 Amendment of a letter of agreement 21.B.145 Limitation, suspension and revocation of a letter of agreement 21.B.150 Record-keeping SUBPART G  PRODUCTION ORGANISATION APPROVAL 21.B.220 Investigation 21.B.225 Findings 21.B.230 Issue of certificate 21.B.235 Continued surveillance 21.B.240 Amendment of a production organisation approval 21.B.245 Suspension and revocation of a production organisation approval 21.B.260 Record-keeping SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21.B.320 Investigation 21.B.325 Issue of airworthiness certificate 21.B.326 Certificate of airworthiness 21.B.327 Restricted certificate of airworthiness 21.B.330 Suspension and revocation of certificates of airworthiness and restricted certificates of airworthiness 21.B.345 Record-keeping SUBPART I  NOISE CERTIFICATES 21.B.420 Investigation 21.B.425 Issue of noise certificates 21.B.430 Suspension and revocation of a noise certificate 21.B.445 Record-keeping SUBPART J  DESIGN ORGANISATION APPROVAL SUBPART K  PARTS AND APPLIANCES (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS SUBPART P  PERMIT TO FLY 21.B.520 Investigation 21.B.525 Issue of permits to fly 21.B.530 Revocation of permits to fly 21.B.545 Record-keeping SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES Appendices Appendix I  EASA Form 1  Authorised Release Certificate; Appendix II  EASA Form 15a  Airworthiness Review Certificate; Appendix III  EASA Form 20a  Permit to Fly; Appendix IV  EASA Form 20b  Permit to Fly (issued by approved organisations); Appendix V  EASA Form 24  Restricted Certificate of Airworthiness; Appendix VI  EASA Form 25  Certificate of Airworthiness; Appendix VII  EASA Form 45  Noise Certificate; Appendix VIII  EASA Form 52  Aircraft Statement of Conformity; Appendix IX  EASA Form 53  Certificate of Release to Service; Appendix X  EASA Form 55  Production Organisation Approval Certificate; Appendix XI  EASA Form 65  Letter of Agreement for production without production organisation approval. 21.1 General For the purpose of this Annex I (Part 21), competent authority shall be: (a) for organisations having their principal place of business in a Member State, the authority designated by that Member State; or the Agency if so requested by that Member State; or (b) for organisations having their principal place of business in a non-member State, the Agency. SECTION A TECHNICAL REQUIREMENTS SUBPART A  GENERAL PROVISIONS 21.A.1 Scope This Section establishes general provisions governing the rights and obligations of the applicant for, and holder of, any certificate issued or to be issued in accordance with this Section. 21.A.2 Undertaking by another person than the applicant for, or holder of, a certificate The actions and obligations required to be undertaken by the holder of, or applicant for, a certificate for a product, part or appliance under this Section may be undertaken on its behalf by any other natural or legal person, provided the holder of, or applicant for, that certificate can show that it has made an agreement with the other person such as to ensure that the holders obligations are and will be properly discharged. 21.A.3A Failures, malfunctions and defects (a) System for Collection, Investigation and Analysis of Data The holder of a type-certificate, restricted type-certificate, supplemental type-certificate, European Technical Standard Order (ETSO) authorisation, major repair design approval or any other relevant approval deemed to have been issued under this Regulation shall have a system for collecting, investigating and analysing reports of and information related to failures, malfunctions, defects or other occurrences which cause or might cause adverse effects on the continuing airworthiness of the product, part or appliance covered by the type-certificate, restricted type-certificate, supplemental type-certificate, ETSO authorisation, major repair design approval or any other relevant approval deemed to have been issued under this Regulation. Information about this system shall be made available to all known operators of the product, part or appliance and, on request, to any person authorised under other associated implementing Regulations. (b) Reporting to the Agency 1. The holder of a type-certificate, restricted type-certificate, supplemental type-certificate, ETSO authorisation, major repair design approval or any other relevant approval deemed to have been issued under this Regulation shall report to the Agency any failure, malfunction, defect or other occurrence of which it is aware related to a product, part, or appliance covered by the type-certificate, restricted type-certificate, supplemental type-certificate, ETSO authorisation, major repair design approval or any other relevant approval deemed to have been issued under this Regulation, and which has resulted in or may result in an unsafe condition. 2. These reports shall be made in a form and manner established by the Agency, as soon as practicable and in any case dispatched not later than 72 hours after the identification of the possible unsafe condition, unless exceptional circumstances prevent this. (c) Investigation of Reported Occurrences 1. When an occurrence reported under point (b), or under points 21.A.129(f)(2) or 21.A.165(f)(2) results from a deficiency in the design, or a manufacturing deficiency, the holder of the type-certificate, restricted type-certificate, supplemental type-certificate, major repair design approval, ETSO authorisation, or any other relevant approval deemed to have been issued under this Regulation, or the manufacturer as appropriate, shall investigate the reason for the deficiency and report to the Agency the results of its investigation and any action it is taking or proposes to take to correct that deficiency. 2. If the Agency finds that an action is required to correct the deficiency, the holder of the type-certificate, restricted type-certificate, supplemental type-certificate, major repair design approval, ETSO authorisation, or any other relevant approval deemed to have been issued under this Regulation, or the manufacturer as appropriate, shall submit the relevant data to the Agency. 21.A.3B Airworthiness directives (a) An airworthiness directive means a document issued or adopted by the Agency which mandates actions to be performed on an aircraft to restore an acceptable level of safety, when evidence shows that the safety level of this aircraft may otherwise be compromised. (b) The Agency shall issue an airworthiness directive when: 1. an unsafe condition has been determined by the Agency to exist in an aircraft, as a result of a deficiency in the aircraft, or an engine, propeller, part or appliance installed on this aircraft; and 2. that condition is likely to exist or develop in other aircraft. (c) When an airworthiness directive has to be issued by the agency to correct the unsafe condition referred to in point (b), or to require the performance of an inspection, the holder of the type-certificate, restricted type-certificate, supplemental type-certificate, major repair design approval, ETSO authorisation or any other relevant approval deemed to have been issued under this Regulation, shall: 1. propose the appropriate corrective action or required inspections, or both, and submit details of these proposals to the Agency for approval; 2. following the approval by the Agency of the proposals referred to under point (1), make available to all known operators or owners of the product, part or appliance and, on request, to any person required to comply with the airworthiness directive, appropriate descriptive data and accomplishment instructions. (d) An airworthiness directive shall contain at least the following information: 1. an identification of the unsafe condition; 2. an identification of the affected aircraft; 3. the action(s) required; 4. the compliance time for the required action(s); 5. the date of entry into force. 21.A.4 Coordination between design and production Each holder of a type-certificate, restricted type-certificate, supplemental type-certificate, ETSO authorisation, approval of a change to type design or approval of a repair design, shall collaborate with the production organisation as necessary to ensure: (a) the satisfactory coordination of design and production required by point 21.A.122 or point 21.A.133 or point 21.A.165(c)(2) as appropriate; and (b) the proper support of the continued airworthiness of the product, part or appliance. SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21.A.11 Scope This Subpart establishes the procedure for issuing type-certificates for products and restricted type-certificates for aircraft, and establishes the rights and obligations of the applicants for, and holders of, those certificates. 21.A.13 Eligibility Any natural or legal person that has demonstrated, or is in the process of demonstrating, its capability in accordance with point 21.A.14 shall be eligible as an applicant for a type-certificate or a restricted type-certificate under the conditions laid down in this Subpart. 21.A.14 Demonstration of capability (a) Any organisation applying for a type-certificate or restricted type-certificate shall demonstrate its capability by holding a design organisation approval, issued by the Agency in accordance with Subpart J. (b) By way of derogation from point (a), as an alternative procedure to demonstrate its capability, an applicant may seek the agreement of the Agency for the use of procedures setting out the specific design practices, resources and sequence of activities necessary to comply with this Annex I (Part 21), when the product is one of the following: 1. an ELA2 aircraft; 2. an engine or propeller installed in ELA2 aircraft; 3. a piston engine; 4. a fixed or adjustable pitch propeller. (c) By way of derogation from point (a), an applicant may choose for demonstration of capability by providing the Agency with the certification programme required by point 21.A.20(b) when the product is one of the following: 1. an ELA1 aircraft; 2. an engine or propeller installed in an ELA1 aircraft. 21.A.15 Application (a) An application for a type-certificate or restricted type-certificate shall be made in a form and manner established by the Agency. (b) An application for an aircraft type-certificate or restricted type-certificate shall be accompanied by a three-view drawing of that aircraft and preliminary basic data, including the proposed operating characteristics and limitations. (c) An application for an engine or propeller type-certificate shall be accompanied by a general arrangement drawing, a description of the design features, the operating characteristics, and the proposed operating limitations, of the engine, or propeller. 21.A.16A Airworthiness codes The Agency shall issue in accordance with Article 19 of Regulation (EC) No 216/2008 airworthiness codes as standard means to show compliance of products, parts and appliances with the essential requirements of Annex I (Part 21) to Regulation (EC) No 216/2008. Such codes shall be sufficiently detailed and specific to indicate to applicants the conditions under which certificates will be issued. 21.A.16B Special conditions (a) The Agency shall prescribe special detailed technical specifications, named special conditions, for a product, if the related airworthiness code does not contain adequate or appropriate safety standards for the product, because: 1. the product has novel or unusual design features relative to the design practices on which the applicable airworthiness code is based; or 2. the intended use of the product is unconventional; or 3. experience from other similar products in service or products having similar design features, has shown that unsafe conditions may develop. (b) The special conditions contain such safety standards as the Agency finds necessary to establish a level of safety equivalent to that established in the applicable airworthiness code. 21.A.17 Type-certification basis (a) The type-certification basis to be notified for the issuance of a type-certificate or a restricted type-certificate shall consist of: 1. the applicable airworthiness code established by the Agency that is effective on the date of application for that certificate unless: (i) otherwise specified by the Agency; or (ii) compliance with certification specifications of later effective amendments is chosen by the applicant or required under points (c) and (d); 2. any special condition prescribed in accordance with point 21.A.16B(a). (b) An application for type-certification of large aeroplanes and large rotorcraft shall be effective for five years and an application for any other type-certificate shall be effective for three years, unless an applicant shows at the time of application that its product requires a longer period of time for design, development, and testing, and the Agency approves a longer period. (c) In the case where a type-certificate has not been issued, or it is clear that a type-certificate will not be issued, within the time limit established under point (b), the applicant may: 1. file a new application for a type-certificate and comply with all the provisions of point (a) applicable to an original application; or 2. file for an extension of the original application and comply with the applicable airworthiness codes that were effective on a date, to be selected by the applicant, not earlier than the date which precedes the date of issue of the type-certificate by the time limit established under point (b) for the original application. (d) If an applicant chooses to comply with a certification specification of an amendment to the airworthiness codes that is effective after the filing of the application for a type-certificate, the applicant shall also comply with any other certification specification that the Agency finds is directly related. 21.A.18 Designation of applicable environmental protection requirements and certification specifications (a) The applicable noise requirements for the issue of a type-certificate for an aircraft are prescribed according to the provisions of Chapter 1 of Annex 16, Volume I, Part II to the Chicago Convention and: 1. for subsonic jet aeroplanes, in Volume I, Part II, Chapters 2, 3 and 4, as applicable; 2. for propeller-driven aeroplanes, in Volume I, Part II, Chapters 3, 4, 5, 6 and 10, as applicable; 3. for helicopters, in Volume I, Part II, Chapters 8 and 11, as applicable; and 4. for supersonic aeroplanes, in Volume I, Part II, Chapter 12, as applicable. (b) The applicable emission requirements for the issue of a type-certificate for an aircraft and engine are prescribed in Annex 16 to the Chicago Convention: 1. for prevention of intentional fuel venting, in Volume II, Part II, Chapter 2; 2. for emissions of turbo-jet and turbofan engines intended for propulsion only at subsonic speeds, in Volume II, Part III, Chapter 2; and 3. for emissions of turbo-jet and turbofan engines intended for propulsion only at supersonic speeds, in Volume II, Part III, Chapter 3. (c) The Agency shall issue, in accordance with Article 19 of Regulation (EC) No 216/2008, certification specifications providing for acceptable means to demonstrate compliance with the noise and the emission requirements laid down in points (a) and (b) respectively. 21.A.19 Changes requiring a new type-certificate Any natural or legal person proposing to change a product shall apply for a new type-certificate if the Agency finds that the change in design, power, thrust, or mass is so extensive that a substantially complete investigation of compliance with the applicable type-certification basis is required. 21.A.20 Compliance with the type-certification basis and environmental protection requirements (a) The applicant for a type-certificate or a restricted type-certificate shall demonstrate compliance with the applicable type-certification basis and environmental protection requirements and shall provide the Agency with the means by which such compliance has been demonstrated. (b) The applicant shall provide the Agency with a certification programme detailing the means for compliance demonstration. This document shall be updated as necessary during the certification process. (c) The applicant shall record justification of compliance within compliance documents according to the certification programme established under point (b). (d) The applicant shall declare that it has demonstrated compliance with the applicable type-certification basis and environmental protection requirements, according to the certification programme established under point (b). (e) Where the applicant holds an appropriate design organisation approval, the declaration of point (d) shall be made according to the provisions of Subpart J. 21.A.21 Issue of a type-certificate The applicant shall be entitled to have a product type-certificate issued by the Agency after: (a) demonstrating its capability in accordance with point 21.A.14; (b) submitting the declaration referred to in point 21.A.20(d); and (c) it is shown that: 1. the product to be certificated meets the applicable type-certification basis and environmental protection requirements designated in accordance with points 21.A.17 and 21.A.18; 2. any airworthiness provisions not complied with are compensated for by factors that provide an equivalent level of safety; 3. no feature or characteristic makes it unsafe for the uses for which certification is requested; and 4. the type-certificate applicant has expressly stated that it is prepared to comply with point 21.A.44. (d) In the case of an aircraft type-certificate, the engine or propeller, or both, if installed in the aircraft, have a type-certificate issued or determined in accordance with this Regulation. 21.A.23 Issue of a restricted type-certificate (a) For an aircraft that does not meet the provisions of point 21.A.21(c), the applicant shall be entitled to have a restricted type-certificate issued by the Agency after: 1. complying with the appropriate type-certification basis established by the Agency ensuring adequate safety with regard to the intended use of the aircraft, and with the applicable environmental protection requirements; 2. expressly stating that it is prepared to comply with point 21.A.44. (b) The engine or propeller installed in the aircraft, or both, shall: 1. have a type-certificate issued or determined in accordance with this Regulation; or 2. have been shown to be in compliance with the certification specifications necessary to ensure safe flight of the aircraft. 21.A.31 Type design (a) The type design shall consist of: 1. the drawings and specifications, and a listing of those drawings and specifications, necessary to define the configuration and the design features of the product shown to comply with the applicable type-certification basis and environmental protection requirements; 2. information on materials and processes and on methods of manufacture and assembly of the product necessary to ensure the conformity of the product; 3. an approved airworthiness limitations section of the instructions for continued airworthiness as defined by the applicable airworthiness code; and 4. any other data necessary to allow by comparison, the determination of the airworthiness, the characteristics of noise, fuel venting, and exhaust emissions (where applicable) of later products of the same type. (b) Each type design shall be adequately identified. 21.A.33 Inspection and tests (a) The applicant shall perform all inspections and tests necessary to demonstrate compliance with the applicable type-certification basis and environmental protection requirements. (b) Before each test required by point (a) is undertaken, the applicant shall have determined: 1. for the test specimen: (i) that materials and processes adequately conform to the specifications for the proposed type design; (ii) that parts of the products adequately conform to the drawings in the proposed type design; (iii) that the manufacturing processes, construction and assembly adequately conform to those specified in the proposed type design; and 2. that the test equipment and all measuring equipment used for tests are adequate for the test and are appropriately calibrated. (c) The applicant shall allow the Agency to make any inspection necessary to check compliance with point (b). (d) The applicant shall allow the Agency to review any report and make any inspection and to perform or witness any flight and ground test necessary to check the validity of the declaration of compliance submitted by the applicant under point 21.A.20(d) and to determine that no feature or characteristic makes the product unsafe for the uses for which certification is requested. (e) For tests performed or witnessed by the Agency under point (d): 1. the applicant shall submit to the Agency a statement of compliance with point (b); and 2. no change relating to the test that would affect the statement of compliance may be made to a product, part or appliance between the time compliance with point (b) is shown and the time it is presented to the Agency for test. 21.A.35 Flight Tests (a) Flight testing for the purpose of obtaining a type-certificate shall be conducted in accordance with conditions for such flight testing specified by the Agency. (b) The applicant shall make all flight tests that the Agency finds necessary: 1. to determine compliance with the applicable type-certification basis and environmental protection requirements; and 2. to determine whether there is reasonable assurance that the aircraft, its parts and appliances are reliable and function properly for aircraft to be certificated under this Annex I (Part 21), except for, (i) sailplanes and powered sailplanes; (ii) balloons and airships defined in ELA1 or ELA2; (iii) aeroplanes of 2 722 kg or less maximum take-off mass (MTOM). (c) (Reserved) (d) (Reserved) (e) (Reserved) (f) The flight tests prescribed in point (b)(2) shall include: 1. for aircraft incorporating turbine engines of a type not previously used in a type-certificated aircraft, at least 300 hours of operation with a full complement of engines that conform to a type-certificate; and 2. for all other aircraft, at least 150 hours of operation. 21.A.41 Type-certificate The type-certificate and restricted type-certificate are both considered to include the type design, the operating limitations, the type-certificate data sheet for airworthiness and emissions, the applicable type-certification basis and environmental protection requirements with which the Agency records compliance, and any other conditions or limitations prescribed for the product in the applicable certification specifications and environmental protection requirements. The aircraft type-certificate and restricted type-certificate, in addition, both include the type-certificate data sheet for noise. The engine type-certificate data sheet includes the record of emission compliance. 21.A.44 Obligations of the holder Each holder of a type-certificate or restricted type-certificate shall: (a) undertake the obligations laid down in points 21.A.3A, 21.A.3B, 21.A.4, 21.A.55, 21.A.57 and 21.A.61; and, for this purpose, shall continue to meet the qualification requirements for eligibility under point 21.A.14; and (b) specify the marking in accordance with Subpart Q. 21.A.47 Transferability Transfer of a type-certificate or restricted type-certificate may only be made to a natural or legal person that is able to undertake the obligations under point 21.A.44, and, for this purpose, has demonstrated its ability to qualify under the criteria of point 21.A.14. 21.A.51 Duration and continued validity (a) A type-certificate and restricted type-certificate shall be issued for an unlimited duration. They shall remain valid subject to: 1. the holder remaining in compliance with this Annex 1 (Part 21); and 2. the certificate not being surrendered or revoked under the applicable administrative procedures established by the Agency. (b) Upon surrender or revocation, the type-certificate and restricted type-certificate shall be returned to the Agency. 21.A.55 Record-keeping All relevant design information, drawings and test reports, including inspection records for the product tested, shall be held by the type-certificate or restricted type-certificate holder at the disposal of the Agency and shall be retained in order to provide the information necessary to ensure the continued airworthiness and compliance with applicable environmental protection requirements of the product. 21.A.57 Manuals The holder of a type-certificate or restricted type-certificate shall produce, maintain and update master copies of all manuals required by the applicable type-certification basis and environmental protection requirements for the product, and provide copies, on request, to the Agency. 21.A.61 Instructions for continued airworthiness (a) The holder of the type-certificate or restricted type-certificate shall furnish at least one set of complete instructions for continued airworthiness, comprising descriptive data and accomplishment instructions prepared in accordance with the applicable type-certification basis, to each known owner of one or more aircraft, engine or propeller upon its delivery or upon issue of the first certificate of airworthiness for the affected aircraft, whichever occurs later and thereafter make those instructions available on request to any other person required to comply with any of the terms of those instructions. The availability of some manual or portion of the instructions for continued airworthiness, dealing with overhaul or other forms of heavy maintenance, may be delayed until after the product has entered into service, but shall be available before any of the products reaches the relevant age or flight-hours/cycles. (b) In addition, changes to the instructions for continued airworthiness shall be made available to all known operators of the product and shall be made available on request to any person required to comply with any of those instructions. A programme showing how changes to the instructions for continued airworthiness are distributed shall be submitted to the Agency. (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21.A.90A Scope This Subpart establishes the procedure for the approval of changes to type designs and type-certificates, and establishes the rights and obligations of the applicants for, and holders of, those approvals. This Subpart also defines standard changes that are not subject to an approval process under this Subpart. In this Subpart, references to type-certificates include type-certificate and restricted type-certificate. 21.A.90B Standard changes (a) Standard changes are changes to a type design: 1. in relation to: (i) aeroplanes of 5 700 kg Maximum Take-Off Mass (MTOM) or less; (ii) rotorcraft of 3 175 kg MTOM or less; (iii) sailplanes, powered sailplanes, balloons and airships, as defined in ELA1 or ELA2, 2. that follow design data included in certification specifications issued by the Agency, containing acceptable methods, techniques and practices for carrying out and identifying standard changes, including the associated instructions for continuing airworthiness; and 3. that are not in conflict with TC holders data. (b) Points 21.A.91 to 21.A.109 are not applicable to standard changes. 21.A.91 Classification of changes in type design Changes in type design are classified as minor and major. A minor change is one that has no appreciable effect on the mass, balance, structural strength, reliability, operational characteristics, noise, fuel venting, exhaust emission, or other characteristics affecting the airworthiness of the product. Without prejudice to point 21.A.19, all other changes are major changes under this Subpart. Major and minor changes shall be approved in accordance with points 21.A.95 or 21.A.97 as appropriate, and shall be adequately identified. 21.A.92 Eligibility (a) Only the type-certificate holder may apply for approval of a major change to a type design under this Subpart; all other applicants for a major change to a type design shall apply under Subpart E. (b) Any natural or legal person may apply for approval of a minor change to a type design under this Subpart. 21.A.93 Application An application for approval of a change to a type design shall be made in a form and manner established by the Agency and shall include: (a) A description of the change identifying: 1. all parts of the type design and the approved manuals affected by the change; and 2. the certification specifications and environmental protection requirements with which the change has been designed to comply in accordance with point 21.A.101. (b) Identification of any re-investigations necessary to show compliance of the changed product with the applicable certification specifications and environmental protection requirements. 21.A.95 Minor changes Minor changes in a type design shall be classified and approved either: (a) by the Agency; or (b) by an appropriately approved design organisation under a procedure agreed with the Agency. 21.A.97 Major changes (a) An applicant for approval of a major change shall: 1. submit to the Agency substantiating data together with any necessary descriptive data for inclusion in the type design; 2. demonstrate that the changed product complies with applicable certification specifications and environmental protection requirements, as specified in point 21.A.101; 3. comply with points 21.A.20(b), (c) and (d); and 4. where the applicant holds an appropriate design organisation approval, make the declaration referred to in point 21.A.20(d) according to the provisions of Subpart J; 5. comply with point 21.A.33 and, where applicable, point 21.A.35. (b) Approval of a major change in a type design is limited to that or those specific configuration(s) in the type design upon which the change is made. 21.A.101 Designation of applicable certification specifications and environmental protection requirements (a) An applicant for a change to a type-certificate shall demonstrate that the changed product complies with the airworthiness code that is applicable to the changed product and that is in effect at the date of the application for the change, unless compliance with certification specifications of later effective amendments is chosen by the applicant or required under points (e) and (f), and with the applicable environmental protection requirements laid down in point 21.A.18. (b) By derogation from point (a), an applicant may show that the changed product complies with an earlier amendment of the airworthiness code defined in point (a), and of any other certification specification the Agency finds is directly related. However, the earlier amended airworthiness code may not precede the corresponding airworthiness code incorporated by reference in the type-certificate. The applicant may show compliance with an earlier amendment of an airworthiness code for any of the following: 1. A change that the Agency finds not to be significant. In determining whether a specific change is significant, the Agency considers the change in context with all previous relevant design changes and all related revisions to the applicable certification specifications incorporated in the type-certificate for the product. Changes that meet one of the following criteria are automatically considered significant: (i) the general configuration or the principles of construction are not retained; (ii) the assumptions used for certification of the product to be changed do not remain valid. 2. Each area, system, part or appliance that the Agency finds is not affected by the change. 3. Each area, system, part or appliance that is affected by the change, for which the Agency finds that compliance with an airworthiness code described in point (a) would not contribute materially to the level of safety of the changed product or would be impractical. (c) An applicant for a change to an aircraft (other than a rotorcraft) of 2 722 kg (6 000 lbs) or less maximum weight or to a non-turbine rotorcraft of 1 361 kg (3 000 lbs) or less maximum weight may show that the changed product complies with the type-certification basis incorporated by reference in the type-certificate. However, if the Agency finds that the change is significant in an area, the Agency may designate compliance with an amendment to the type-certification basis incorporated by reference in the type-certificate, in effect at the date of the application, and any certification specification that the Agency finds is directly related, unless the Agency also finds that compliance with that amendment or certification specification would not contribute materially to the level of safety of the changed product or would be impractical. (d) If the Agency finds that the airworthiness code in effect at the date of the application for the change does not provide adequate standards with respect to the proposed change, the applicant shall also comply with any special conditions, and amendments to those special conditions, prescribed under the provisions of point 21.A.16B, to provide a level of safety equivalent to that established in the airworthiness code in effect at the date of the application for the change. (e) An application for a change to a type-certificate for large aeroplanes and large rotorcraft is effective for five years, and an application for a change to any other type-certificate is effective for three years. In a case where the change has not been approved, or it is clear that it will not be approved under the time limit established under this point, the applicant may: 1. file a new application for a change to the type-certificate and comply with all the provisions of point (a) applicable to an original application for a change; or 2. file for an extension of the original application and comply with the provisions of point (a) for an effective date of application, to be selected by the applicant, not earlier than the date which precedes the date of approval of the change by the time period established under this point for the original application for the change. (f) If an applicant chooses to comply with a certification specification of an amendment to the airworthiness codes that is effective after the filing of the application for a change to a type, the applicant shall also comply with any other certification specification that the Agency finds is directly related. 21.A.103 Issue of approval (a) The applicant shall be entitled to have a major change to a type design approved by the Agency after: 1. submitting the declaration referred to in point 21.A.20(d); and 2. it is demonstrated that: (i) the changed product meets the applicable certification specifications and environmental protection requirements, as specified in point 21.A.101; (ii) any airworthiness provisions not complied with are compensated for by factors that provide an equivalent level of safety; and (iii) no feature or characteristic makes the product unsafe for the uses for which certification is requested. (b) A minor change to a type design shall only be approved in accordance with point 21.A.95 if it is shown that the changed product meets the applicable certification specifications, as specified in point 21.A.101. 21.A.105 Record-keeping For each change, all relevant design information, drawings and test reports, including inspection records for the changed product tested, shall be held by the applicant at the disposal of the Agency and shall be retained in order to provide the information necessary to ensure the continued airworthiness and compliance with applicable environmental protection requirements of the changed product. 21.A.107 Instructions for continued airworthiness (a) The holder of a minor change approval to type design shall furnish at least one set of the associated variations, if any, to the instructions for continued airworthiness of the product on which the minor change is to be installed, prepared in accordance with the applicable type-certification basis, to each known owner of one or more aircraft, engine, or propeller incorporating the minor change, upon its delivery, or upon issuance of the first certificate of airworthiness for the affected aircraft, whichever occurs later, and thereafter make those variations in instructions available, on request, to any other person required to comply with any of the terms of those instructions. (b) In addition, changes to those variations of the instructions for continued airworthiness shall be made available to all known operators of a product incorporating the minor change and shall be made available, on request, to any person required to comply with any of those instructions. 21.A.109 Obligations and EPA marking The holder of a minor change approval to type design shall: (a) undertake the obligations laid down in points 21.A.4, 21.A.105 and 21.A.107; and (b) specify the marking, including EPA (European Part Approval) letters, in accordance with point 21.A.804(a). SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES 21.A.111 Scope This Subpart establishes the procedure for the approval of major changes to the type design under supplemental type-certificate procedures, and establishes the rights and obligations of the applicants for, and holders of, those certificates. 21.A.112A Eligibility Any natural or legal person (organisation) that has demonstrated, or is in the process of demonstrating, its capability under point 21.A.112B shall be eligible as an applicant for a supplemental type-certificate under the conditions laid down in this Subpart. 21.A.112B Demonstration of capability (a) Any organisation applying for a supplemental type-certificate shall demonstrate its capability by holding a design organisation approval, issued by the Agency in accordance with Subpart J. (b) By way of derogation from point (a), as an alternative procedure to demonstrate its capability, an applicant may seek Agency agreement for the use of procedures setting out the specific design practices, resources and sequence of activities necessary to comply with this Subpart. (c) By way of derogation from points (a) and (b), an applicant may choose for demonstration of capability through Agency approval of a certification programme detailing the means for compliance demonstration for an STC on an aircraft, engine and propeller defined in point 21.A.14(c). 21.A.113 Application for a supplemental type-certificate (a) An application for a supplemental type-certificate shall be made in a form and manner established by the Agency. (b) An application for a supplemental type-certificate shall include the descriptions and identification required by point 21.A.93. In addition, such an application shall include a justification that the information on which those identifications are based is adequate either from the applicants own resources, or through an arrangement with the type-certificate holder. 21.A.114 Showing of compliance Any applicant for a supplemental type-certificate shall comply with point 21.A.97. 21.A.115 Issue of a supplemental type-certificate The applicant shall be entitled to have a supplemental type-certificate issued by the Agency after: (a) submitting the declaration referred to in point 21.A.20(d); and (b) it is demonstrated that: 1. the changed product meets the applicable certification specifications and environmental protection requirements, as specified in point 21.A.101; 2. any airworthiness provisions not complied with are compensated for by factors that provide an equivalent level of safety; and 3. no feature or characteristic makes the product unsafe for the uses for which certification is requested. (c) demonstrating its capability in accordance with point 21.A.112B; (d) where, under point 21.A.113(b), the applicant has entered into an arrangement with the type-certificate holder, 1. the type-certificate holder has advised that it has no technical objection to the information submitted under point 21.A.93; and 2. the type-certificate holder has agreed to collaborate with the supplemental type-certificate holder to ensure discharge of all obligations for continued airworthiness of the changed product through compliance with points 21.A.44 and 21.A.118A. 21.A.116 Transferability A supplemental type-certificate shall only be transferred to a natural or legal person that is able to undertake the obligations of point 21.A.118A and for this purpose has demonstrated its ability to qualify under the criteria of point 21.A.112B except for ELA1 aircraft for which the natural or legal person has sought the Agency agreement for the use of procedures setting out its activities to undertake these obligations. 21.A.117 Changes to that part of a product covered by a supplemental type-certificate (a) Minor changes to that part of a product covered by a supplemental type-certificate shall be classified and approved in accordance with Subpart D. (b) Each major change to that part of a product covered by a supplemental type-certificate shall be approved as a separate supplemental type-certificate in accordance with this Subpart. (c) By way of derogation from point (b), a major change to that part of a product covered by a supplemental type-certificate submitted by the supplemental type-certificate holder itself may be approved as a change to the existing supplemental type-certificate. 21.A.118A Obligations and EPA marking Each holder of a supplemental type-certificate shall: (a) undertake the obligations: 1. laid down in points 21.A.3A, 21.A.3B, 21.A.4, 21.A.105, 21.A.119 and 21.A.120; 2. implicit in the collaboration with the type-certificate holder under point 21.A.115(c)(2); and for this purpose continue to meet the criteria of point 21.A.112B; (b) specify the marking, including EPA letters, in accordance with point 21.A.804(a). 21.A.118B Duration and continued validity (a) A supplemental type-certificate shall be issued for an unlimited duration. It shall remain valid subject to: 1. the holder remaining in compliance with this Annex I (Part 21); and 2. the certificate not being surrendered or revoked under the applicable administrative procedures established by the Agency. (b) Upon surrender or revocation, the supplemental type-certificate shall be returned to the Agency. 21.A.119 Manuals The holder of a supplemental type-certificate shall produce, maintain, and update master copies of variations in the manuals required by the applicable type-certification basis and environmental protection requirements for the product, necessary to cover the changes introduced under the supplemental type-certificate, and furnish copies of these manuals to the Agency on request. 21.A.120 Instructions for continued airworthiness (a) The holder of the supplemental type-certificate for an aircraft, engine, or propeller, shall furnish at least one set of the associated variations to the instructions for continued airworthiness, prepared in accordance with the applicable type-certification basis, to each known owner of one or more aircraft, engine, or propeller incorporating the features of the supplemental type-certificate, upon its delivery, or upon issuance of the first certificate of airworthiness for the affected aircraft, whichever occurs later, and thereafter make those variations in instructions available, on request, to any other person required to comply with any of the terms of those instructions. Availability of some manual or portion of the variations to the instructions for continued airworthiness, dealing with overhaul or other forms of heavy maintenance, may be delayed until after the product has entered into service, but shall be available before any of the products reaches the relevant age or flight-hours/cycles. (b) In addition, changes to those variations of the instructions for continued airworthiness shall be made available to all known operators of a product incorporating the supplemental type-certificate and shall be made available, on request, to any person required to comply with any of those instructions. A programme showing how changes to the variations to the instructions for continued airworthiness are distributed shall be submitted to the Agency. SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21.A.121 Scope (a) This Subpart establishes the procedure for demonstrating the conformity with the applicable design data of a product, part and appliance that is intended to be manufactured without a production organisation approval under Subpart G. (b) This Subpart establishes the rules governing the obligations of the manufacturer of a product, part, or appliance being manufactured under this Subpart. 21.A.122 Eligibility Any natural or legal person may apply to show conformity of individual products, parts or appliances under this Subpart, if: (a) it holds or has applied for an approval covering the design of that product, part or appliance; or (b) it has ensured satisfactory coordination between production and design, through an appropriate arrangement with the applicant for, or holder of, an approval of such a design. 21.A.124 Application (a) Each application for an agreement to the showing of conformity of individual products, parts and appliances under this Subpart shall be made in a form and manner established by the competent authority. (b) Such application shall contain: 1. evidence which demonstrates, where applicable, that: (i) the issuance of a production organisation approval under Subpart G would be inappropriate; or (ii) the certification or approval of a product, part or appliance under this Subpart is needed pending the issuance of a production organisation approval under Subpart G; 2. an outline of the information required in point 21.A.125A(b). 21.A.125A Issue of a letter of agreement The applicant shall be entitled to have a letter of agreement issued by the competent authority agreeing to the showing of conformity of individual products, parts and appliances under this Subpart, after: (a) having established a production inspection system that ensures that each product, part or appliance conforms to the applicable design data and is in condition for safe operation; (b) having provided a manual that contains: 1. a description of the production inspection system required under point (a); 2. a description of the means for making the determination of the production inspection system; 3. a description of the tests required in points 21.A.127 and 21.A.128, and the names of persons authorised for the purpose of point 21.A.130(a); (c) demonstrating that it is able to provide assistance in accordance with points 21.A.3A and 21.A.129(d). 21.A.125B Findings (a) When objective evidence is found showing non-compliance of the holder of a letter of agreement with the applicable requirements of this Annex I (Part 21), the finding shall be classified as follows: 1. a level one finding is any non-compliance with this Annex I (Part 21) which could lead to uncontrolled non-compliances with applicable design data and which could affect the safety of the aircraft; 2. a level two finding is any non-compliance with this Annex I (Part 21) which is not classified as level one. (b) A level three finding is any item where it has been identified, by objective evidence, to contain potential problems that could lead to a non-compliance under point (a). (c) After receipt of notification of findings according to point 21.B.125: 1. in case of a level one finding, the holder of the letter of agreement shall demonstrate corrective action to the satisfaction of the competent authority within a period of no more than 21 working days after written confirmation of the finding; 2. in case of level two findings, the corrective action period granted by the competent authority shall be appropriate to the nature of the finding but in any case initially shall not be more than three months. In certain circumstances and subject to the nature of the finding, the competent authority may extend the three months period subject to the provision of a satisfactory corrective action plan agreed by the competent authority; 3. a level three finding shall not require immediate action by the holder of the letter of agreement. (d) In case of level one or level two findings, the letter of agreement may be subject to a partial or full limitation, suspension and revocation under point 21.B.145. The holder of the letter of agreement shall provide confirmation of receipt of the notice of limitation, suspension or revocation of the letter of agreement in a timely manner. 21.A.125C Duration and continued validity (a) The letter of agreement shall be issued for a limited duration not exceeding one year. It shall remain valid unless: 1. the holder of the letter of agreement fails to demonstrate compliance with the applicable requirements of this Subpart; or 2. there is evidence that the manufacturer cannot maintain satisfactory control of the manufacture of products, parts, or appliances under the agreement; or 3. the manufacturer no longer meets the requirements of point 21.A.122; or 4. the letter of agreement has been surrendered, revoked under point 21.B.145, or has expired. (b) Upon surrender, revocation or expiry, the letter of agreement shall be returned to the competent authority. 21.A.126 Production inspection system (a) The production inspection system required under point 21.A.125A(a) shall provide a means for determining that: 1. incoming materials, and bought or subcontracted parts, used in the finished product are as specified in the applicable design data; 2. incoming materials, and bought or subcontracted parts, are properly identified; 3. processes, manufacturing techniques and methods of assembly affecting the quality and safety of the finished product are accomplished in accordance with specifications accepted by the competent authority; 4. design changes, including material substitutions, have been approved under Subpart D or E and controlled before being incorporated in the finished product. (b) The production inspection system required by point 21.A.125A(a), shall also be such as to ensure that: 1. parts in process are inspected for conformity with the applicable design data at points in production where accurate determinations can be made; 2. materials subject to damage and deterioration are suitably stored and adequately protected; 3. current design drawings are readily available to manufacturing and inspection personnel, and used when necessary; 4. rejected materials and parts are segregated and identified in a manner that precludes installation in the finished product; 5. materials and parts that are withheld because of departures from design data or specifications, and that are to be considered for installation in the finished product, are subjected to an approved engineering and manufacturing review procedure. Those materials and parts determined by this procedure to be serviceable shall be properly identified and reinspected if rework or repair is necessary. Materials and parts rejected by this procedure shall be marked and disposed of to ensure that they are not incorporated in the final product; 6. records produced under the production inspection system are maintained, identified with the completed product or part where practicable, and retained by the manufacturer in order to provide the information necessary to ensure the continued airworthiness of the product. 21.A.127 Tests: aircraft (a) Each manufacturer of an aircraft manufactured under this Subpart shall establish an approved production ground and flight test procedure and check-off forms, and in accordance with those forms, test each aircraft produced, as a means of establishing relevant aspects of compliance with point 21.A.125A(a). (b) Each production test procedure shall include at least the following: 1. a check on handling qualities; 2. a check on flight performance (using normal aircraft instrumentation); 3. a check on the proper functioning of all aircraft equipment and systems; 4. a determination that all instruments are properly marked, and that all placards and required flight manuals are installed after flight test; 5. a check of the operational characteristics of the aircraft on the ground; 6. a check on any other items peculiar to the aircraft being tested. 21.A.128 Tests: engines and propellers Each manufacturer of engines, or propellers manufactured under this Subpart shall subject each engine, or variable pitch propeller, to an acceptable functional test as specified in the type-certificate holders documentation, to determine if it operates properly throughout the range of operation for which it is type-certificated, as a means of establishing relevant aspects of compliance with point 21.A.125A(a). 21.A.129 Obligations of the manufacturer Each manufacturer of a product, part or appliance being manufactured under this Subpart shall: (a) make each product, part or appliance available for inspection by the competent authority; (b) maintain at the place of manufacture the technical data and drawings necessary to determine whether the product conforms to the applicable design data; (c) maintain the production inspection system that ensures that each product conforms to the applicable design data and is in condition for safe operation; (d) provide assistance to the holder of the type-certificate, restricted type-certificate or design approval in dealing with any continuing airworthiness actions that are related to the products, parts or appliances that have been produced; (e) establish and maintain an internal occurrence reporting system in the interest of safety, to enable the collection and assessment of occurrence reports in order to identify adverse trends or to address deficiencies, and to extract reportable occurrences. This system shall include evaluation of relevant information relating to occurrences and the promulgation of related information; (f) 1. report to the holder of the type-certificate, restricted type-certificate or design approval, all cases where products, parts or appliances have been released by the manufacturer and subsequently identified to have deviations from the applicable design data, and investigate with the holder of the type-certificate, restricted type-certificate or design approval to identify those deviations which could lead to an unsafe condition; 2. report to the Agency and the competent authority of the Member State the deviations which could lead to an unsafe condition identified according to point (1). Such reports shall be made in a form and manner established by the Agency under point 21.A.3A(b)(2) or accepted by the competent authority of the Member State; 3. where the manufacturer acts as supplier to another production organisation, report also to that other organisation all cases where it has released products, parts or appliances to that organisation and subsequently identified them to have possible deviations from the applicable design data. 21.A.130 Statement of conformity (a) Each manufacturer of a product, part or appliance manufactured under this Subpart shall raise a statement of conformity, an EASA Form 52 (see Appendix VIII), for complete aircraft, or EASA Form 1 (see Appendix I), for other products, parts or appliances. This statement shall be signed by an authorised person who holds a responsible position in the manufacturing organisation. (b) A statement of conformity shall include: 1. for each product, part or appliance a statement that the product, part or appliance conforms to the approved design data and is in condition for safe operation; 2. for each aircraft, a statement that the aircraft has been ground and flight checked in accordance with point 21.A.127(a); and 3. for each engine, or variable pitch propeller, a statement that the engine or propeller has been subjected by the manufacturer to a final functional test, in accordance with point 21.A.128, and additionally in case of engines, a determination according to data provided by the engine type-certificate holder that each completed engine is in compliance with the applicable emissions requirements current at the date of manufacture of the engine. (c) Each manufacturer of such a product, part or appliance shall: 1. upon the initial transfer by it of the ownership of such a product, part or appliance; or 2. upon application for the original issue of an aircraft certificate of airworthiness; or 3. upon application for the original issue of an airworthiness release document for an engine, a propeller, a part or appliance, present a current statement of conformity, for validation by the competent authority. (d) The competent authority shall validate by counter-signature the statement of conformity if it finds after inspection that the product, part or appliance conforms to the applicable design data and is in condition for safe operation. SUBPART G  PRODUCTION ORGANISATION APPROVAL 21.A.131 Scope This Subpart establishes: (a) the procedure for the issuance of a production organisation approval for a production organisation showing conformity of products, parts and appliances with the applicable design data; (b) the rules governing the rights and obligations of the applicant for, and holders of, such approvals. 21.A.133 Eligibility Any natural or legal person (organisation) shall be eligible as an applicant for an approval under this Subpart. The applicant shall: (a) justify that, for a defined scope of work, an approval under this Subpart is appropriate for the purpose of showing conformity with a specific design; and (b) hold or have applied for an approval of that specific design; or (c) have ensured, through an appropriate arrangement with the applicant for, or holder of, an approval of that specific design, satisfactory coordination between production and design. 21.A.134 Application Each application for a production organisation approval shall be made to the competent authority in a form and manner established by that authority, and shall include an outline of the information required by point 21.A.143 and the terms of approval requested to be issued under point 21.A.151. 21.A.135 Issue of production organisation approval An organisation shall be entitled to have a production organisation approval issued by the competent authority when it has demonstrated compliance with the applicable requirements under this Subpart. 21.A.139 Quality System (a) The production organisation shall demonstrate that it has established and is able to maintain a quality system. The quality system shall be documented. This quality system shall be such as to enable the organisation to ensure that each product, part or appliance produced by the organisation or by its partners, or supplied from or subcontracted to outside parties, conforms to the applicable design data and is in condition for safe operation, and thus exercise the privileges set forth in point 21.A.163. (b) The quality system shall contain: 1. as applicable within the scope of approval, control procedures for: (i) document issue, approval, or change; (ii) vendor and subcontractor assessment audit and control; (iii) verification that incoming products, parts, materials, and equipment, including items supplied new or used by buyers of products, are as specified in the applicable design data; (iv) identification and traceability; (v) manufacturing processes; (vi) inspection and testing, including production flight tests; (vii) calibration of tools, jigs, and test equipment; (viii) non-conforming item control; (ix) airworthiness coordination with the applicant for, or holder of, the design approval; (x) records completion and retention; (xi) personnel competence and qualification; (xii) issue of airworthiness release documents; (xiii) handling, storage and packing; (xiv) internal quality audits and resulting corrective actions; (xv) work within the terms of approval performed at any location other than the approved facilities; (xvi) work carried out after completion of production but prior to delivery, to maintain the aircraft in a condition for safe operation; (xvii) issue of permit to fly and approval of associated flight conditions. The control procedures need to include specific provisions for any critical parts. 2. An independent quality assurance function to monitor compliance with, and adequacy of, the documented procedures of the quality system. This monitoring shall include a feedback system to the person or group of persons referred to in point 21.A.145(c)(2) and ultimately to the manager referred to in point 21.A.145(c)(1) to ensure, as necessary, corrective action. 21.A.143 Exposition (a) The organisation shall submit to the competent authority a production organisation exposition providing the following information: 1. a statement signed by the accountable manager confirming that the production organisation exposition and any associated manuals which define the approved organisations compliance with this Subpart will be complied with at all times; 2. the title(s) and names of managers accepted by the competent authority in accordance with point 21.A.145(c)(2); 3. the duties and responsibilities of the manager(s) as required by point 21.A.145(c)(2) including matters on which they may deal directly with the competent authority on behalf of the organisation; 4. an organisational chart showing associated chains of responsibility of the managers as required by point 21.A.145(c)(1) and (2); 5. a list of certifying staff as referred to in point 21.A.145(d); 6. a general description of man-power resources; 7. a general description of the facilities located at each address specified in the production organisations certificate of approval; 8. a general description of the production organisations scope of work relevant to the terms of approval; 9. the procedure for the notification of organisational changes to the competent authority; 10. the amendment procedure for the production organisation exposition; 11. a description of the quality system and the procedures as required by point 21.A.139(b)(1); 12. a list of those outside parties referred to in point 21.A.139(a). (b) The production organisation exposition shall be amended as necessary to remain an up-to-date description of the organisation, and copies of any amendments shall be supplied to the competent authority. 21.A.145 Approval requirements The production organisation shall demonstrate, on the basis of the information submitted in accordance with point 21.A.143 that: (a) with regard to general approval requirements, facilities, working conditions, equipment and tools, processes and associated materials, number and competence of staff, and general organisation are adequate to discharge obligations under point 21.A.165; (b) with regard to all necessary airworthiness, noise, fuel venting and exhaust emissions data: 1. the production organisation is in receipt of such data from the Agency, and from the holder of, or applicant for, the type-certificate, restricted type-certificate or design approval, to determine conformity with the applicable design data; 2. the production organisation has established a procedure to ensure that airworthiness, noise, fuel venting and exhaust emissions data are correctly incorporated in its production data; 3. such data are kept up to date and made available to all personnel who need access to such data to perform their duties; (c) with regard to management and staff: 1. a manager has been nominated by the production organisation, and is accountable to the competent authority. His or her responsibility within the organisation shall consist of ensuring that all production is performed to the required standards and that the production organisation is continuously in compliance with the data and procedures identified in the exposition referred to in point 21.A.143; 2. a person or group of persons have been nominated by the production organisation to ensure that the organisation is in compliance with the requirements of this Annex I (Part 21), and are identified, together with the extent of their authority. Such person(s) shall act under the direct authority of the accountable manager referred to in point (1). The persons nominated shall be able to show the appropriate knowledge, background and experience to discharge their responsibilities; 3. staff at all levels have been given appropriate authority to be able to discharge their allocated responsibilities and that there is full and effective coordination within the production organisation in respect of airworthiness, noise, fuel venting and exhaust emission data matters; (d) with regard to certifying staff, authorised by the production organisation to sign the documents issued under point 21.A.163 under the scope or terms of approval: 1. the knowledge, background (including other functions in the organisation), and experience of the certifying staff are appropriate to discharge their allocated responsibilities; 2. the production organisation maintains a record of all certifying staff which shall include details of the scope of their authorisation; 3. certifying staff are provided with evidence of the scope of their authorisation. 21.A.147 Changes to the approved production organisation (a) After the issue of a production organisation approval, each change to the approved production organisation that is significant to the showing of conformity or to the airworthiness and characteristics of noise, fuel venting and exhaust emissions of the product, part or appliance, particularly changes to the quality system, shall be approved by the competent authority. An application for approval shall be submitted in writing to the competent authority and the organisation shall demonstrate to the competent authority before implementation of the change, that it will continue to comply with this Subpart. (b) The competent authority shall establish the conditions under which a production organisation approved under this Subpart may operate during such changes unless the competent authority determines that the approval should be suspended. 21.A.148 Changes of location A change of the location of the manufacturing facilities of the approved production organisation shall be deemed of significance and therefore shall comply with point 21.A.147. 21.A.149 Transferability Except as a result of a change in ownership, which is deemed significant for the purposes of point 21.A.147, a production organisation approval is not transferable. 21.A.151 Terms of approval The terms of approval shall identify the scope of work, the products or the categories of parts and appliances, or both, for which the holder is entitled to exercise the privileges under point 21.A.163. Those terms shall be issued as part of a production organisation approval. 21.A.153 Changes to the terms of approval Each change to the terms of approval shall be approved by the competent authority. An application for a change to the terms of approval shall be made in a form and manner established by the competent authority. The applicant shall comply with the applicable requirements of this Subpart. 21.A.157 Investigations A production organisation shall make arrangements that allow the competent authority to make any investigations, including investigations of partners and subcontractors, necessary to determine compliance and continued compliance with the applicable requirements of this Subpart. 21.A.158 Findings (a) When objective evidence is found showing non-compliance of the holder of a production organisation approval with the applicable requirements of this Annex I (Part 21), the finding shall be classified as follows: 1. a level one finding is any non-compliance with this Annex I (Part 21) which could lead to uncontrolled non-compliances with applicable design data and which could affect the safety of the aircraft; 2. a level two finding is any non-compliance with this Annex I (Part 21) which is not classified as level one. (b) A level three finding is any item where it has been identified, by objective evidence, to contain potential problems that could lead to a non-compliance under point (a). (c) After receipt of notification of findings according to point 21.B.225, 1. in case of a level one finding, the holder of the production organisation approval shall demonstrate corrective action to the satisfaction of the competent authority within a period of no more than 21 working days after written confirmation of the finding; 2. in case of level two findings, the corrective action period granted by the competent authority shall be appropriate to the nature of the finding but in any case initially shall not be more than three months. In certain circumstances and subject to the nature of the finding the competent authority may extend the three months period subject to the provision of a satisfactory corrective action plan agreed by the competent authority; 3. a level three finding shall not require immediate action by the holder of the production organisation approval. (d) In case of level one or level two findings, the production organisation approval may be subject to a partial or full limitation, suspension or revocation under point 21.B.245. The holder of the production organisation approval shall provide confirmation of receipt of the notice of limitation, suspension or revocation of the production organisation approval in a timely manner. 21.A.159 Duration and continued validity (a) A production organisation approval shall be issued for an unlimited duration. It shall remain valid unless: 1. the production organisation fails to demonstrate compliance with the applicable requirements of this Subpart; or 2. the competent authority is prevented by the holder or any of its partners or subcontractors to perform the investigations in accordance with point 21.A.157; or 3. there is evidence that the production organisation cannot maintain satisfactory control of the manufacture of products, parts or appliances under the approval; or 4. the production organisation no longer meets the requirements of point 21.A.133; or 5. the certificate has been surrendered or revoked under point 21.B.245. (b) Upon surrender or revocation, the certificate shall be returned to the competent authority. 21.A.163 Privileges Pursuant to the terms of approval issued under point 21.A.135, the holder of a production organisation approval may: (a) perform production activities under this Annex I (Part 21); (b) in the case of complete aircraft and upon presentation of a statement of conformity (EASA Form 52) under point 21.A.174, obtain an aircraft certificate of airworthiness and a noise certificate without further showing; (c) in the case of other products, parts or appliances, issue authorised release certificates (EASA Form 1) without further showing; (d) maintain a new aircraft that it has produced and issue a certificate of release to service (EASA Form 53) in respect of that maintenance; (e) under procedures agreed with its competent authority for production, for an aircraft it has produced and when the production organisation itself is controlling under its POA the configuration of the aircraft and is attesting conformity with the design conditions approved for the flight, to issue a permit to fly in accordance with point 21.A.711(c) including approval of the flight conditions in accordance with point 21.A.710(b). 21.A.165 Obligations of the holder The holder of a production organisation approval shall: (a) ensure that the production organisation exposition furnished in accordance with point 21.A.143 and the documents to which it refers, are used as basic working documents within the organisation; (b) maintain the production organisation in conformity with the data and procedures approved for the production organisation approval; (c) 1. determine that each completed aircraft conforms to the type design and is in condition for safe operation prior to submitting statements of conformity to the competent authority; or 2. determine that other products, parts or appliances are complete and conform to the approved design data and are in a condition for safe operation before issuing an EASA Form 1 to certify conformity to approved design data and condition for safe operation, and additionally in case of engines, determine according to data provided by the engine type-certificate holder that each completed engine is in compliance with the applicable emissions requirements as defined in point 21.A.18(b), current at the date of manufacture of the engine, to certify emissions compliance; or 3. determine that other products, parts or appliances conform to the applicable data before issuing EASA Form 1 as a conformity certificate; (d) record all details of work carried out; (e) establish and maintain an internal occurrence reporting system in the interest of safety, to enable the collection and assessment of occurrence reports in order to identify adverse trends or to address deficiencies, and to extract reportable occurrences. This system shall include evaluation of relevant information relating to occurrences and the promulgation of related information; (f) 1. report to the holder of the type-certificate or design approval, all cases where products, parts or appliances have been released by the production organisation and subsequently identified to have possible deviations from the applicable design data, and investigate with the holder of the type-certificate or design approval in order to identify those deviations which could lead to an unsafe condition; 2. report to the Agency and the competent authority of the Member State the deviations which could lead to an unsafe condition identified according to point (1). Such reports shall be made in a form and manner established by the Agency under point 21.A.3A(b)(2) or accepted by the competent authority of the Member State; 3. where the holder of the production organisation approval is acting as a supplier to another production organisation, report also to that other organisation all cases where it has released products, parts or appliances to that organisation and subsequently identified them to have possible deviations from the applicable design data; (g) provide assistance to the holder of the type-certificate or design approval in dealing with any continuing airworthiness actions that are related to the products parts or appliances that have been produced; (h) establish an archiving system incorporating requirements imposed on its partners, suppliers and subcontractors, ensuring conservation of the data used to justify conformity of the products, parts or appliances. Such data shall be held at the disposal of the competent authority and be retained in order to provide the information necessary to ensure the continuing airworthiness of the products, parts or appliances; (i) where, under its terms of approval, the holder issues a certificate of release to service, determine that each completed aircraft has been subjected to necessary maintenance and is in condition for safe operation, prior to issuing the certificate; (j) where applicable, under the privilege of point 21.A.163(e), determine the conditions under which a permit to fly can be issued; (k) where applicable, under the privilege of point 21.A.163(e), establish compliance with points 21.A.711(c) and (e) before issuing a permit to fly to an aircraft. SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21.A.171 Scope This Subpart establishes the procedure for issuing airworthiness certificates. 21.A.172 Eligibility Any natural or legal person under whose name an aircraft is registered or will be registered in a Member State (Member State of registry), or its representative, shall be eligible as an applicant for an airworthiness certificate for that aircraft under this Subpart. 21.A.173 Classification Airworthiness certificates shall be classified as follows: (a) certificates of airworthiness shall be issued to aircraft which conform to a type-certificate that has been issued in accordance with this Annex I (Part 21); (b) restricted certificates of airworthiness shall be issued to aircraft: 1. which conform to a restricted type-certificate that has been issued in accordance with this Annex I (Part 21); or 2. which have been shown to the Agency to comply with specific airworthiness specifications ensuring adequate safety. 21.A.174 Application (a) Pursuant to point 21.A.172, an application for an airworthiness certificate shall be made in a form and manner established by the competent authority of the Member State of registry. (b) Each application for a certificate of airworthiness or restricted certificate of airworthiness shall include: 1. the class of airworthiness certificate applied for; 2. with regard to new aircraft: (i) a statement of conformity:  issued under point 21.A.163(b), or  issued under point 21.A.130 and validated by the competent authority, or  for an imported aircraft, a statement signed by the exporting authority that the aircraft conforms to a design approved by the Agency; (ii) a weight and balance report with a loading schedule; (iii) the flight manual, when required by the applicable airworthiness code for the particular aircraft; 3. with regard to used aircraft: (i) originating from a Member State, an airworthiness review certificate issued in accordance with Part M; (ii) originating from a non-member State:  a statement by the competent authority of the State where the aircraft is, or was, registered, reflecting the airworthiness status of the aircraft on its register at time of transfer,  a weight and balance report with a loading schedule,  the flight manual when such material is required by the applicable airworthiness code for the particular aircraft,  historical records to establish the production, modification, and maintenance standard of the aircraft, including all limitations associated with a restricted certificate of airworthiness under point 21.B.327(c),  a recommendation for the issuance of a certificate of airworthiness or restricted certificate of airworthiness and an airworthiness review certificate following an airworthiness review in accordance with Part M. (c) Unless otherwise agreed, the statements referred to in points (b)(2)(i) and (b)(3)(ii) shall be issued no more than 60 days before presentation of the aircraft to the competent authority of the Member State of registry. 21.A.175 Language The manuals, placards, listings, and instrument markings and other necessary information required by applicable certification specifications shall be presented in one or more of the official language(s) of the European Union acceptable to the competent authority of the Member State of registry. 21.A.177 Amendment or modification An airworthiness certificate may be amended or modified only by the competent authority of the Member State of registry. 21.A.179 Transferability and re-issuance within Member States (a) Where ownership of an aircraft has changed: 1. if it remains on the same register, the certificate of airworthiness, or the restricted certificate of airworthiness conforming to a restricted type-certificate only, shall be transferred together with the aircraft; 2. if the aircraft is registered in another Member State, the certificate of airworthiness, or the restricted certificate of airworthiness conforming to a restricted type-certificate only, shall be issued: (i) upon presentation of the former certificate of airworthiness and of a valid airworthiness review certificate issued under Part M; and (ii) when satisfying point 21.A.175. (b) Where ownership of an aircraft has changed, and the aircraft has a restricted certificate of airworthiness not conforming to a restricted type-certificate, the airworthiness certificates shall be transferred together with the aircraft provided the aircraft remains on the same register, or issued only with the formal agreement of the competent authority of the Member State of registry to which it is transferred. 21.A.180 Inspections The holder of the airworthiness certificate shall provide access to the aircraft for which that airworthiness certificate has been issued upon request by the competent authority of the Member State of registry. 21.A.181 Duration and continued validity (a) An airworthiness certificate shall be issued for an unlimited duration. It shall remain valid subject to: 1. compliance with the applicable type-design and continuing airworthiness requirements; and 2. the aircraft remaining on the same register; and 3. the type-certificate or restricted type-certificate under which it is issued not being previously invalidated under point 21.A.51; 4. the certificate not being surrendered or revoked under point 21.B.330. (b) Upon surrender or revocation, the certificate shall be returned to the competent authority of the Member State of registry. 21.A.182 Aircraft identification Each applicant for an airworthiness certificate under this Subpart shall demonstrate that its aircraft is identified in accordance with Subpart Q. SUBPART I  NOISE CERTIFICATES 21.A.201 Scope This Subpart establishes the procedure for issuing noise certificates. 21.A.203 Eligibility Any natural or legal person under whose name an aircraft is registered or will be registered in a Member State (Member State of registry), or its representative, shall be eligible as an applicant for a noise certificate for that aircraft under this Subpart. 21.A.204 Application (a) Pursuant to point 21.A.203, an application for a noise certificate shall be made in a form and manner established by the competent authority of the Member State of registry. (b) Each application shall include: 1. with regard to new aircraft: (i) a statement of conformity:  issued under point 21.A.163(b), or  issued under point 21.A.130 and validated by the competent authority, or  for an imported aircraft, a statement, signed by the exporting authority that the aircraft conforms to a design approved by the Agency; and (ii) the noise information determined in accordance with the applicable noise requirements; 2. with regard to used aircraft: (i) the noise information determined in accordance with the applicable noise requirements; and (ii) historical records to establish the production, modification, and maintenance standard of the aircraft. (c) Unless otherwise agreed, the statements referred to in point (b)(1) shall be issued no more than 60 days before presentation of the aircraft to the competent authority of the Member State of registry. 21.A.207 Amendment or modification A noise certificate may be amended or modified only by the competent authority of the Member State of registry. 21.A.209 Transferability and re-issuance within Member States Where ownership of an aircraft has changed: (a) if the aircraft remains on the same register, the noise certificate shall be transferred together with the aircraft; or (b) if the aircraft moves to the register of another Member State, the noise certificate shall be issued upon presentation of the former noise certificate. 21.A.210 Inspections The holder of the noise certificate shall provide access to the aircraft for which that noise certificate has been issued upon request by the competent authority of the Member State of registry or by the Agency for inspection. 21.A.211 Duration and continued validity (a) A noise certificate shall be issued for an unlimited duration. It shall remain valid subject to: 1. compliance with the applicable type-design, environmental protection and continuing airworthiness requirements; and 2. the aircraft remaining on the same register; and 3. the type-certificate or restricted type-certificate under which it is issued not being previously invalidated under point 21.A.51; 4. the certificate not being surrendered or revoked under point 21.B.430. (b) Upon surrender or revocation, the certificate shall be returned to the competent authority of the Member State of registry. SUBPART J  DESIGN ORGANISATION APPROVAL 21.A.231 Scope This Subpart establishes the procedure for the approval of design organisations and rules governing the rights and obligations of applicants for, and holders of, such approvals. 21.A.233 Eligibility Any natural or legal person (organisation) shall be eligible as an applicant for an approval under this Subpart (a) in accordance with points 21.A.14, 21.A.112B, 21.A.432B or 21.A.602B; or (b) for approval of minor changes or minor repair design, when requested for the purpose of obtaining privileges under point 21.A.263. 21.A.234 Application Each application for a design organisation approval shall be made in a form and manner established by the Agency and shall include an outline of the information required by point 21.A.243, and the terms of approval requested to be issued under point 21.A.251. 21.A.235 Issue of design organisation approval An organisation shall be entitled to have a design organisation approval issued by the Agency when it has demonstrated compliance with the applicable requirements under this Subpart. 21.A.239 Design assurance system (a) The design organisation shall demonstrate that it has established and is able to maintain a design assurance system for the control and supervision of the design, and of design changes, of products, parts and appliances covered by the application. This design assurance system shall be such as to enable the organisation: 1. to ensure that the design of the products, parts and appliances or the design change thereof, comply with the applicable type-certification basis and environmental protection requirements; and 2. to ensure that its responsibilities are properly discharged in accordance with: (i) the appropriate provisions of this Annex I (Part 21); and (ii) the terms of approval issued under point 21.A.251; 3. to independently monitor the compliance with, and adequacy of, the documented procedures of the system. This monitoring shall include a feed-back system to a person or a group of persons having the responsibility to ensure corrective actions. (b) The design assurance system shall include an independent checking function of the showings of compliance on the basis of which the organisation submits compliance statements and associated documentation to the Agency. (c) The design organisation shall specify the manner in which the design assurance system accounts for the acceptability of the parts or appliances designed or the tasks performed by partners or subcontractors according to methods which are the subject of written procedures. 21.A.243 Data (a) The design organisation shall furnish a handbook to the Agency describing, directly or by cross-reference, the organisation, the relevant procedures and the products or changes to products to be designed. (b) Where any parts or appliances or any changes to the products are designed by partner organisations or subcontractors, the handbook shall include a statement of how the design organisation is able to give, for all parts and appliances, the assurance of compliance required by point 21.A.239(b), and shall contain, directly or by cross-reference, descriptions and information on the design activities and organisation of those partners or subcontractors, as necessary to establish this statement. (c) The handbook shall be amended as necessary to remain an up-to-date description of the organisation, and copies of amendments shall be supplied to the Agency. (d) The design organisation shall furnish a statement of the qualifications and experience of the management staff and other persons responsible for making decisions affecting airworthiness and environmental protection in the organisation. 21.A.245 Approval requirements The design organisation shall demonstrate, on the basis of the information submitted in accordance with point 21.A.243 that, in addition to complying with point 21.A.239: (a) the staff in all technical departments are of sufficient numbers and experience and have been given appropriate authority to be able to discharge their allocated responsibilities and these, together with the accommodation, facilities and equipment, are adequate to enable the staff to achieve the airworthiness and environmental protection objectives for the product; (b) there is full and efficient coordination between departments and within departments in respect of airworthiness and environmental protection matters. 21.A.247 Changes in design assurance system After the issue of a design organisation approval, each change to the design assurance system that is significant to the showing of compliance or to the airworthiness and environmental protection of the product, shall be approved by the Agency. An application for approval shall be submitted in writing to the Agency and the design organisation shall demonstrate to the Agency, on the basis of submission of proposed changes to the handbook, and before implementation of the change, that it will continue to comply with this Subpart after implementation. 21.A.249 Transferability Except as a result of a change in ownership, which is deemed significant for the purposes of point 21.A.247, a design organisation approval is not transferable. 21.A.251 Terms of approval The terms of approval shall identify the types of design work, the categories of products, parts and appliances for which the design organisation holds a design organisation approval, and the functions and duties that the organisation is approved to perform in regard to the airworthiness and characteristics of noise, fuel venting and exhaust emissions of products. For design organisation approval covering type-certification or ETSO authorisation for Auxiliary Power Unit (APU), the terms of approval shall contain in addition the list of products or APU. Those terms shall be issued as part of a design organisation approval. 21.A.253 Changes to the terms of approval Each change to the terms of approval shall be approved by the Agency. An application for a change to the terms of approval shall be made in a form and manner established by the Agency. The design organisation shall comply with the applicable requirements of this Subpart. 21.A.257 Investigations (a) The design organisation shall make arrangements that allow the Agency to make any investigations, including investigations of partners and subcontractors, necessary to determine compliance and continued compliance with the applicable requirements of this Subpart. (b) The design organisation shall allow the Agency to review any report and make any inspection and perform or witness any flight and ground test necessary to check the validity of the compliance statements submitted by the applicant under point 21.A.239(b). 21.A.258 Findings (a) When objective evidence is found showing non-compliance of the holder of a design organisation approval with the applicable requirements of this Annex I (Part 21), the finding shall be classified as follows: 1. a level one finding is any non-compliance with this Annex I (Part 21) which could lead to uncontrolled non-compliances with applicable requirements and which could affect the safety of the aircraft; 2. a level two finding is any non-compliance with this Annex I (Part 21) which is not classified as level one. (b) A level three finding is any item where it has been identified, by objective evidence, to contain potential problems that could lead to a non-compliance under point (a). (c) After receipt of notification of findings under the applicable administrative procedures established by the Agency, 1. in case of a level one finding, the holder of the design organisation approval shall demonstrate corrective action to the satisfaction of the Agency within a period of no more than 21 working days after written confirmation of the finding; 2. in case of level two findings, the corrective action period granted by the Agency shall be appropriate to the nature of the finding but in any case initially shall not be more than three months. In certain circumstances and subject to the nature of the finding the Agency may extend the three months period subject to the provision of a satisfactory corrective action plan agreed by the Agency; 3. a level three finding shall not require immediate action by the holder of the design organisation approval. (d) In case of level one or level two findings, the design organisation approval may be subject to a partial or full suspension or revocation under the applicable administrative procedures established by the Agency. The holder of the design organisation approval shall provide confirmation of receipt of the notice of suspension or revocation of the design organisation approval in a timely manner. 21.A.259 Duration and continued validity (a) A design organisation approval shall be issued for an unlimited duration. It shall remain valid unless: 1. the design organisation fails to demonstrate compliance with the applicable requirements of this Subpart; or 2. the Agency is prevented by the holder or any of its partners or subcontractors to perform the investigations in accordance with point 21.A.257; or 3. there is evidence that the design assurance system cannot maintain satisfactory control and supervision of the design of products or changes thereof under the approval; or 4. the certificate has been surrendered or revoked under the applicable administrative procedures established by the Agency. (b) Upon surrender or revocation, the certificate shall be returned to the Agency. 21.A.263 Privileges (a) The holder of a design organisation approval shall be entitled to perform design activities under this Annex I (Part 21) and within its scope of approval. (b) Subject to point 21.A.257(b), the Agency shall accept without further verification the following compliance documents submitted by the applicant for the purpose of obtaining: 1. the approval of flight conditions required for a permit to fly; or 2. a type-certificate or approval of a major change to a type design; or 3. a supplemental type-certificate; or 4. an ETSO authorisation under point 21.A.602B(b)(1); or 5. a major repair design approval. (c) The holder of a design organisation approval shall be entitled, within its terms of approval and under the relevant procedures of the design assurance system: 1. to classify changes to type design and repairs as major or minor; 2. to approve minor changes to type design and minor repairs; 3. to issue information or instructions containing the following statement: The technical content of this document is approved under the authority of DOA ref. EASA. 21J. [XXXX].; 4. to approve minor revisions to the aircraft flight manual and supplements, and issue such revisions containing the following statement: Revision No [YY] to AFM (or supplement) ref. [ZZ] is approved under the authority of DOA ref. EASA. 21J. [XXXX].; 5. to approve the design of major repairs to products or Auxiliary Power Units for which it holds the type-certificate or the supplemental type-certificate or ETSO authorisation; 6. to approve the conditions under which a permit to fly can be issued in accordance with point 21.A.710(a)(2), except for permits to fly to be issued for the purpose of point 21.A.701(a)(15); 7. to issue a permit to fly in accordance with point 21.A.711(b) for an aircraft it has designed or modified, or for which it has approved under point 21.A.263(c)(6) the conditions under which the permit to fly can be issued, and when the design organisation itself is controlling under its Design Organisation Approval the configuration of the aircraft and is attesting conformity with the design conditions approved for the flight. 21.A.265 Obligations of the holder The holder of a design organisation approval shall: (a) maintain the handbook in conformity with the design assurance system; (b) ensure that this handbook is used as a basic working document within the organisation; (c) determine that the design of products, or changes or repairs thereof, as applicable, comply with applicable requirements and have no unsafe feature; (d) except for minor changes or repairs approved under the privilege of point 21.A.263, provide to the Agency statements and associated documentation confirming compliance with point (c); (e) provide to the Agency information or instructions related to required actions under point 21.A.3B; (f) where applicable, under the privilege of point 21.A.263(c)(6), determine the conditions under which a permit to fly can be issued; (g) where applicable, under the privilege of point 21.A.263(c)(7), establish compliance with points 21.A.711(b) and (e) before issuing a permit to fly to an aircraft. SUBPART K  PARTS AND APPLIANCES 21.A.301 Scope This Subpart establishes the procedure relating to the approval of parts and appliances. 21.A.303 Compliance with applicable requirements The showing of compliance of parts and appliances to be installed in a type-certificated product shall be made: (a) in conjunction with the type-certification procedures of Subpart B, D or E for the product in which it is to be installed; or (b) where applicable, under the ETSO authorisation procedures of Subpart O; or (c) in the case of standard parts, in accordance with officially recognised Standards. 21.A.305 Approval of parts and appliances In all cases where the approval of a part or appliance is explicitly required by Union law or Agency measures, the part or appliance shall comply with the applicable ETSO or with the specifications recognised as equivalent by the Agency in the particular case. 21.A.307 Release of parts and appliances for installation A part or appliance shall be eligible for installation in a type-certificated product when it is in a condition for safe operation, and it is: (a) accompanied by an authorised release certificate (EASA Form 1), certifying that the item was manufactured in conformity to approved design data and is marked in accordance with Subpart Q; or (b) a standard part; or (c) in the case of ELA1 or ELA2 aircraft, a part or appliance that is: 1. not life-limited, nor part of the primary structure, nor part of the flight controls; 2. manufactured in conformity to applicable design; 3. marked in accordance with Subpart Q; 4. identified for installation in the specific aircraft; 5. to be installed in an aircraft for which the owner has verified compliance with the conditions 1 through 4 and has accepted responsibility for this compliance. (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS 21.A.431 A Scope (a) This Subpart establishes the procedure for the approval of repair design, and establishes the rights and obligations of the applicants for, and holders of, those approvals. (b) This Subpart defines standard repairs that are not subject to an approval process under this Subpart. (c) A repair means elimination of damage and/or restoration to an airworthy condition following initial release into service by the manufacturer of any product, part or appliance. (d) Elimination of damage by replacement of parts or appliances without the necessity for design activity shall be considered as a maintenance task and shall therefore require no approval under this Annex I (Part 21). (e) A repair to an ETSO article other than an Auxiliary Power Unit (APU) shall be treated as a change to the ETSO design and shall be processed in accordance with point 21.A.611. 21.A.431B Standard repairs (a) Standard repairs are repairs: (1) in relation to: (i) aeroplanes of 5 700 kg Maximum Take-Off Mass (MTOM) or less; (ii) rotorcraft of 3 175 kg MTOM or less; (iii) sailplanes and powered sailplanes, balloons and airships as defined in ELA1 or ELA2. (2) that follow design data included in certification specifications issued by the Agency, containing acceptable methods, techniques and practices for carrying out and identifying standard repairs, including the associated instructions for continuing airworthiness; and (3) that are not in conflict with TC holders data. (b) Points 21.A.432A to 21.A.451 are not applicable to standard repairs. 21.A.432A Eligibility (a) Any natural or legal person that has demonstrated, or is in the process of demonstrating, its capability under point 21.A.432B shall be eligible as an applicant for a major repair design approval under the conditions laid down in this Subpart. (b) Any natural or legal person shall be eligible to apply for approval of a minor repair design. 21.A.432B Demonstration of capability (a) An applicant for a major repair design approval shall demonstrate its capability by holding a design organisation approval, issued by the Agency in accordance with Subpart J. (b) By way of derogation from point (a), as an alternative procedure to demonstrate its capability, an applicant may seek Agency agreement for the use of procedures setting out the specific design practices, resources and sequence of activities necessary to comply with this Subpart. (c) By way of derogation from points (a) and (b), an applicant may seek the agreement of the Agency for the approval of a certification programme setting out the specific design practices, resources and sequence of activities necessary to comply with this Annex I (Part 21) for a repair on a product defined in point 21.A.14(c). 21.A.433 Repair design (a) The applicant for approval of a repair design shall: 1. demonstrate compliance with the type-certification basis and environmental protection requirements incorporated by reference in the type-certificate or supplemental type-certificate or APU ETSO authorisation, as applicable, or those in effect on the date of application (for repair design approval), plus any amendments to those certification specifications or special conditions the Agency finds necessary to establish a level of safety equal to that established by the type-certification basis incorporated by reference in the type-certificate, supplemental type-certificate or APU ETSO authorisation; 2. submit all necessary substantiation data, when requested by the Agency; 3. declare compliance with the certification specifications and environmental protection requirements of point (a)(1). (b) Where the applicant is not the type-certificate or supplemental type-certificate or APU ETSO authorisation holder, as applicable, the applicant may comply with the requirements of point (a) through the use of its own resources or through an arrangement with the type-certificate or supplemental type-certificate or APU ETSO authorisation holder as applicable. 21.A.435 Classification of repairs (a) A repair may be major or minor. The classification shall be made in accordance with the criteria of point 21.A.91 for a change in the type design. (b) A repair shall be classified major or minor under point (a) either: 1. by the Agency; or 2. by an appropriately approved design organisation under a procedure agreed with the Agency. 21.A.437 Issue of a repair design approval When it has been declared and has been shown that the repair design meets the applicable certification specifications and environmental protection requirements of point 21.A.433(a)(1), it shall be approved: (a) by the Agency; or (b) by an appropriately approved organisation that is also the type-certificate, the supplemental type-certificate or APU ETSO authorisation holder, under a procedure agreed with the Agency; or (c) for minor repairs only, by an appropriately approved design organisation under a procedure agreed with the Agency. 21.A.439 Production of repair parts Parts and appliances to be used for the repair shall be manufactured in accordance with production data based upon all the necessary design data as provided by the repair design approval holder: (a) under Subpart F; or (b) by an organisation appropriately approved in accordance with Subpart G; or (c) by an appropriately approved maintenance organisation. 21.A.441 Repair embodiment (a) The embodiment of a repair shall be made in accordance with Part-M or Part-145 as appropriate, or by a production organisation appropriately approved in accordance with Subpart G, under the point 21.A.163(d) privilege. (b) The design organisation shall transmit to the organisation performing the repair all the necessary installation instructions. 21.A.443 Limitations A repair design may be approved subject to limitations, in which case the repair design approval shall include all necessary instructions and limitations. These instructions and limitations shall be transmitted by the repair design approval holder to the operator in accordance with a procedure agreed with the Agency. 21.A.445 Unrepaired damage (a) When a damaged product, part or appliance, is left unrepaired, and is not covered by previously approved data, the evaluation of the damage for its airworthiness consequences may only be made: 1. by the Agency; or 2. by an appropriately approved design organisation under a procedure agreed with the Agency. Any necessary limitations shall be processed in accordance with the procedures of point 21.A.443. (b) Where the organisation evaluating the damage under point (a) is neither the Agency nor the type-certificate, supplemental type-certificate or APU ETSO authorisation holder, this organisation shall justify that the information on which the evaluation is based is adequate either from its organisations own resources or through an arrangement with the type-certificate, supplemental type-certificate or APU ETSO authorisation holder, or manufacturer, as applicable. 21.A.447 Record-keeping For each repair, all relevant design information, drawings, test reports, instructions and limitations possibly issued in accordance with point 21.A.443, justification for classification and evidence of the design approval, shall: (a) be held by the repair design approval holder at the disposal of the Agency; and (b) be retained by the repair design approval holder in order to provide the information necessary to ensure the continued airworthiness of the repaired products, parts or appliances. 21.A.449 Instructions for continued airworthiness (a) The holder of the repair design approval shall furnish at least one complete set of those changes to the instructions for continued airworthiness which result from the design of the repair, comprising descriptive data and accomplishment instructions prepared in accordance with the applicable requirements, to each operator of aircraft incorporating the repair. The repaired product, part or appliance may be released into service before the changes to those instructions have been completed, but this shall be for a limited service period, and in agreement with the Agency. Those changes to the instructions shall be made available on request to any other person required to comply with any of the terms of those changes to the instructions. The availability of some manual or portion of the changes to the instructions for continued airworthiness, dealing with overhaul or other forms of heavy maintenance, may be delayed until after the product has entered into service, but shall be available before any of the products reaches the relevant age or flight-hours/cycles. (b) If updates to those changes to the instructions for continued airworthiness are issued by the holder of the repair design approval after the repair has been first approved, these updates shall be furnished to each operator and shall be made available on request to any other person required to comply with any of the terms of those changes to the instructions. A programme showing how updates to the changes to the instructions for continued airworthiness are distributed shall be submitted to the Agency. 21.A.451 Obligations and EPA marking (a) Each holder of a major repair design approval shall: 1. undertake the obligations: (i) laid down in points 21.A.3A, 21.A.3B, 21.A.4, 21.A.439, 21.A.441, 21.A.443, 21.A.447 and 21.A.449; (ii) implicit in the collaboration with the type-certificate, supplemental type-certificate and with the APU ETSO authorisation holder under point 21.A.433 (b), as appropriate. 2. specify the marking, including EPA letters, in accordance with point 21.A.804(a). (b) Except for type-certificate holders or APU authorisation holders for which point 21.A.44 applies, the holder of a minor repair design approval shall: 1. undertake the obligations laid down in points 21.A.4, 21.A.447 and 21.A.449; and 2. specify the marking, including EPA letters, in accordance with point 21.A.804(a). (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS 21.A.601 Scope This Subpart establishes the procedure for issuing ETSO authorisations and the rules governing the rights and obligations of applicants for, or holders of, such authorisations. 21.A.602A Eligibility Any natural or legal person that produces or is preparing to produce an ETSO article, and that has demonstrated, or is in the process of demonstrating, its capability under point 21.A.602B shall be eligible as an applicant for an ETSO authorisation. 21.A.602B Demonstration of capability Any applicant for an ETSO authorisation shall demonstrate its capability as follows: (a) for production, by holding a production organisation approval, issued in accordance with Subpart G, or through compliance with Subpart F procedures; and (b) for design: 1. for an Auxiliary Power Unit, by holding a design organisation approval, issued by the Agency in accordance with Subpart J; 2. for all other articles, by using procedures setting out the specific design practices, resources and sequence of activities necessary to comply with this Annex I (Part 21). 21.A.603 Application (a) An application for an ETSO authorisation shall be made in a form and manner established by the Agency and shall include an outline of the information required by point 21.A.605. (b) When a series of minor changes in accordance with point 21.A.611 is anticipated, the applicant shall set forth in its application the basic model number of the article and the associated part numbers with open brackets after it to denote that suffix change letters or numbers (or combinations of them) will be added from time to time. 21.A.604 ETSO Authorisation for an Auxiliary Power Unit (APU) With regard to ETSO authorisation for an Auxiliary Power Unit: (a) points 21.A.15, 21.A.16B, 21.A.17, 21.A.20, 21.A.21, 21.A.31, 21.A.33, 21.A.44 shall apply by way of derogation from points 21.A.603, 21.A.606(c), 21.A.610 and 21.A.615, except that an ETSO Authorisation shall be issued in accordance with 21.A.606 instead of the type-certificate; (b) subpart D or Subpart E is applicable for the approval of design changes by way of derogation from point 21.A.611. When Subpart E is used, a separate ETSO authorisation shall be issued instead of a supplemental type-certificate. (c) Subpart M is applicable to the approval of repair designs. 21.A.605 Data requirements The applicant shall submit the following documents, to the Agency: (a) a statement of compliance certifying that the applicant has met the requirements of this Subpart; (b) a Declaration of Design and Performance (DDP); (c) one copy of the technical data required in the applicable ETSO; (d) the exposition (or a reference to the exposition) referred to in point 21.A.143 for the purpose of obtaining an appropriate production organisation approval under Subpart G or the manual (or a reference to the manual) referred to in point 21.A.125A(b) for the purpose of manufacturing under Subpart F without production organisation approval; (e) for an APU, the handbook (or a reference to the handbook) referred to in point 21.A.243 for the purpose of obtaining an appropriate design organisation approval under Subpart J; (f) for all other articles, the procedures referred to in point 21.A.602B(b)(2). 21.A.606 Issue of ETSO authorisation The applicant shall be entitled to have an ETSO authorisation issued by the Agency after: (a) demonstrating its capability in accordance with point 21.A.602B; and (b) demonstrating that the article complies with the technical conditions of the applicable ETSO, and submitting the corresponding statement of compliance; (c) expressly stating that it is prepared to comply with point 21.A.609. 21.A.607 ETSO authorisation privileges The holder of an ETSO authorisation is entitled to produce and to mark the article with the appropriate ETSO marking. 21.A.608 Declaration of Design and Performance (DDP) (a) The DDP shall contain at least the following information: 1. information corresponding to point 21.A.31(a) and (b), identifying the article and its design and testing standard; 2. the rated performance of the article, where appropriate, either directly or by reference to other supplementary documents; 3. a statement of compliance certifying that the article has met the appropriate ETSO; 4. reference to relevant test reports; 5. reference to the appropriate Maintenance, Overhaul and Repair Manuals; 6. the levels of compliance, where various levels of compliance are allowed by the ETSO; 7. list of deviations accepted in accordance with point 21.A.610. (b) The DDP shall be endorsed with the date and signature of the holder of the ETSO authorisation, or its authorised representative. 21.A.609 Obligations of holders of ETSO authorisations The holder of an ETSO authorisation under this Subpart shall: (a) manufacture each article in accordance with Subpart G or Subpart F that ensures that each completed article conforms to its design data and is safe for installation; (b) prepare and maintain, for each model of each article for which an ETSO authorisation has been issued, a current file of complete technical data and records in accordance with point 21.A.613; (c) prepare, maintain and update master copies of all manuals required by the applicable airworthiness specifications for the article; (d) make available to users of the article and to the Agency on request those maintenance, overhaul and repair manuals necessary for the usage and maintenance of the article, and changes to those manuals; (e) mark each article in accordance with point 21.A.807; (f) comply with points 21.A.3A, 21.A.3B and 21.A.4; (g) continue to meet the qualification requirements of point 21.A.602B. 21.A.610 Approval for deviation (a) Each manufacturer who requests approval to deviate from any performance standard of an ETSO shall demonstrate that the standards from which a deviation is requested are compensated for by factors or design features providing an equivalent level of safety. (b) The request for approval to deviate, together with all pertinent data, shall be submitted to the Agency. 21.A.611 Design changes (a) The holder of the ETSO authorisation may make minor design changes (any change other than a major change) without further authorisation by the Agency. In this case, the changed article keeps the original model number (part number changes or amendments shall be used to identify minor changes) and the holder shall forward to the Agency any revised data that are necessary for compliance with point 21.A.603(b). (b) Any design change by the holder of the ETSO authorisation that is extensive enough to require a substantially complete investigation to determine compliance with an ETSO is a major change. Before making such a change, the holder shall assign a new type or model designation to the article and apply for a new authorisation under point 21.A.603. (c) No design change by any natural or legal person other than the holder of the ETSO authorisation who submitted the statement of compliance for the article is eligible for approval under this Subpart O unless the person seeking the approval applies under point 21.A.603 for a separate ETSO authorisation. 21.A.613 Record-keeping Further to the record-keeping requirements appropriate to or associated with the quality system, all relevant design information, drawings and test reports, including inspection records for the article tested, shall be held at the disposal of the Agency and shall be retained in order to provide the information necessary to ensure the continued airworthiness of the article and of the type-certificated product in which it is fitted. 21.A.615 Inspection by the Agency Upon a request of the Agency, each applicant for, or holder of an ETSO authorisation for an article shall allow the Agency to: (a) witness any tests; (b) inspect the technical data files on that article. 21.A.619 Duration and continued validity (a) An ETSO authorisation shall be issued for an unlimited duration. It shall remain valid unless: 1. the conditions required when ETSO authorisation was granted are no longer being observed; or 2. the obligations of the holder specified in point 21.A.609 are no longer being discharged; or 3. the article has proved to give rise to unacceptable hazards in service; or 4. the authorisation has been surrendered or revoked under the applicable administrative procedures established by the Agency. (b) Upon surrender or revocation, the certificate shall be returned to the Agency. 21.A.621 Transferability Except for a change in ownership of the holder, which shall be regarded as a change of significance, and shall therefore comply with points 21.A.147 and 21.A.247 as applicable, an ETSO authorisation issued under this Annex I (Part 21) is not transferable. SUBPART P  PERMIT TO FLY 21.A.701 Scope (a) Permits to fly shall be issued in accordance with this Subpart to aircraft that do not meet, or have not been shown to meet, applicable airworthiness requirements but are capable of safe flight under defined conditions and for the following purposes: 1. development; 2. showing compliance with regulations or certification specifications; 3. design organisations or production organisations crew training; 4. production flight testing of new production aircraft; 5. flying aircraft under production between production facilities; 6. flying the aircraft for customer acceptance; 7. delivering or exporting the aircraft; 8. flying the aircraft for Authority acceptance; 9. market survey, including customers crew training; 10. exhibition and air show; 11. flying the aircraft to a location where maintenance or airworthiness review are to be performed, or to a place of storage; 12. flying an aircraft at a weight in excess of its maximum certificated takeoff weight for flight beyond the normal range over water, or over land areas where adequate landing facilities or appropriate fuel is not available; 13. record breaking, air racing or similar competition; 14. flying aircraft meeting the applicable airworthiness requirements before conformity to the environmental requirements has been found; 15. for non-commercial flying activity on individual non-complex aircraft or types for which a certificate of airworthiness or restricted certificate of airworthiness is not appropriate. (b) This Subpart establishes the procedure for issuing permits to fly and approving associated flight conditions, and establishes the rights and obligations of the applicants for, and holders of, those permits and approvals of flight conditions. 21.A.703 Eligibility (a) Any natural or legal person shall be eligible as an applicant for a permit to fly except for a permit to fly requested for the purpose of point 21.A.701(a)(15) where the applicant shall be the owner. (b) Any natural or legal person shall be eligible for application for the approval of the flight conditions. 21.A.705 Competent authority Notwithstanding point 21.1 of this Annex I (Part 21) for the purpose of this Subpart, the competent authority shall be: (a) the authority designated by the Member State of registry; or (b) for unregistered aircraft, the authority designated by the Member State which prescribed the identification marks. 21.A.707 Application for permit to fly (a) Pursuant to point 21.A.703 and when the applicant has not been granted the privilege to issue a permit to fly, an application for a permit to fly shall be made to the competent authority in a form and manner established by that authority. (b) Each application for a permit to fly shall include: 1. the purpose(s) of the flight(s), in accordance with point 21.A.701; 2. the ways in which the aircraft does not comply with the applicable airworthiness requirements; 3. the flight conditions approved in accordance with point 21.A.710. (c) Where the flight conditions are not approved at the time of application for a permit to fly, an application for approval of the flight conditions shall be made in accordance with point 21.A.709. 21.A.708 Flight conditions Flight conditions include: (a) the configuration(s) for which the permit to fly is requested; (b) any condition or restriction necessary for safe operation of the aircraft, including: 1. the conditions or restrictions put on itineraries or airspace, or both, required for the flight(s); 2. the conditions and restrictions put on the flight crew to fly the aircraft; 3. the restrictions regarding carriage of persons other than flight crew; 4. the operating limitations, specific procedures or technical conditions to be met; 5. the specific flight test programme (if applicable); 6. the specific continuing airworthiness arrangements including maintenance instructions and regime under which they will be performed; (c) the substantiation that the aircraft is capable of safe flight under the conditions or restrictions of point (b); (d) the method used for the control of the aircraft configuration, in order to remain within the established conditions. 21.A.709 Application for approval of flight conditions (a) Pursuant to point 21.A.707(c) and when the applicant has not been granted the privilege to approve the flight conditions, an application for approval of the flight conditions shall be made: 1. when approval of the flight conditions is related to the safety of the design, to the Agency in a form and manner established by the Agency; or 2. when approval of the flight conditions is not related to the safety of the design, to the competent authority in a form and manner established by that authority. (b) Each application for approval of the flight conditions shall include: 1. the proposed flight conditions; 2. the documentation supporting these conditions; and 3. a declaration that the aircraft is capable of safe flight under the conditions or restrictions of point 21.A.708(b). 21.A.710 Approval of flight conditions (a) When approval of the flight conditions is related to the safety of the design, the flight conditions shall be approved by: 1. the Agency; or 2. an appropriately approved design organisation, under the privilege of point 21.A.263(c)(6). (b) When approval of the flight conditions is not related to the safety of the design, the flight conditions shall be approved by the competent authority, or the appropriately approved organisation that will also issue the permit to fly. (c) Before approving the flight conditions, the Agency, the competent authority or the approved organisation must be satisfied that the aircraft is capable of safe flight under the specified conditions and restrictions. The Agency or the competent authority may make or require the applicant to make any necessary inspections or tests for that purpose. 21.A.711 Issue of a permit to fly (a) A permit to fly (EASA Form 20a, see Appendix III) may be issued by the competent authority under the conditions specified in point 21.B.525. (b) An appropriately approved design organisation may issue a permit to fly (EASA Form 20b, see Appendix IV) under the privilege granted under point 21.A.263(c)(7), when the flight conditions referred to in point 21.A.708 have been approved in accordance with point 21.A.710. (c) An appropriately approved production organisation may issue a permit to fly (EASA Form 20b, see Appendix IV) under the privilege granted under point 21.A.163(e), when the flight conditions referred to in point 21.A.708 have been approved in accordance with point 21.A.710. (d) An appropriately approved continuing airworthiness management organisation may issue a permit to fly (EASA Form 20b, see Appendix IV) under the privilege granted under point M.A.711 of Annex I (Part M) to Commission Regulation (EC) No 2042/2003 (1), when the flight conditions referred to in point 21.A.708 have been approved in accordance with point 21.A.710. (e) The permit to fly shall specify the purpose(s) and any conditions and restrictions which have been approved in accordance with point 21.A.710. (f) For permits issued under points (b), (c) or (d), a copy of the permit to fly and associated flight conditions shall be submitted to the competent authority at the earliest opportunity but not later than 3 days. (g) Upon evidence that any of the conditions specified in point 21.A.723(a) are not met for a permit to fly that an organisation has issued pursuant to points (b), (c) or (d), that organisation shall immediately revoke that permit to fly and inform without delay the competent authority. 21.A.713 Changes (a) Any change that invalidates the flight conditions or associated substantiation established for the permit to fly shall be approved in accordance with point 21.A.710. When relevant an application shall be made in accordance with point 21.A.709. (b) A change affecting the content of the permit to fly requires the issuance of a new permit to fly in accordance with point 21.A.711. 21.A.715 Language The manuals, placards, listings, and instrument markings and other necessary information required by applicable certification specifications shall be presented in one or more of the official language(s) of the European Union acceptable to the competent authority. 21.A.719 Transferability (a) A permit to fly is not transferable. (b) Notwithstanding point (a) for a permit to fly issued for the purpose of point 21.A.701(a)(15), where ownership of an aircraft has changed, the permit to fly shall be transferred together with the aircraft provided the aircraft remains on the same register, or issued only with the agreement of the competent authority of the Member State of registry to which it is transferred. 21.A.721 Inspections The holder of, or the applicant for, a permit to fly shall provide access to the aircraft concerned at the request of the competent authority. 21.A.723 Duration and continued validity (a) A permit to fly shall be issued for a maximum of 12 months and shall remain valid subject to: 1. compliance with the conditions and restrictions of point 21.A.711(e) associated with the permit to fly; 2. the permit to fly not being surrendered or revoked; 3. the aircraft remaining on the same register. (b) Notwithstanding point (a), a permit to fly issued for the purpose of point 21.A.701(a)(15) may be issued for unlimited duration. (c) Upon surrender or revocation, the permit to fly shall be returned to the competent authority. 21.A.725 Renewal of permit to fly Renewal of the permit to fly shall be processed as a change in accordance with point 21.A.713. 21.A.727 Obligations of the holder of a permit to fly The holder of a permit to fly shall ensure that all the conditions and restrictions associated with the permit to fly are satisfied and maintained. 21.A.729 Record-keeping (a) All documents produced to establish and justify the flight conditions shall be held by the holder of the approval of the flight conditions at the disposal of the Agency and competent authority and shall be retained in order to provide the information necessary to ensure the continued airworthiness of the aircraft. (b) All documents associated with the issue of permits to fly under the privilege of approved organisations, including inspection records, documents supporting the approval of flight conditions and the permit to fly itself, shall be held by the related approved organisation at the disposal of the Agency or the competent authority and shall be retained in order to provide the information necessary to ensure the continued airworthiness of the aircraft. SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES 21.A.801 Identification of products (a) The identification of products shall include the following information: 1. manufacturers name; 2. product designation; 3. manufacturers Serial number; 4. any other information the Agency finds appropriate. (b) Any natural or legal person that manufactures an aircraft or engine under Subpart G or Subpart F shall identify that aircraft or engine by means of a fireproof plate that has the information specified in point (a) marked on it by etching, stamping, engraving, or other approved method of fireproof marking. The identification plate shall be secured in such a manner that it is accessible and legible, and will not likely be defaced or removed during normal service, or lost or destroyed in an accident. (c) Any natural or legal person that manufactures a propeller, propeller blade, or propeller hub under Subpart G or Subpart F shall identify it by means of a plate, stamping, engraving, etching or other approved method of fireproof identification that is placed on it on a non-critical surface, contains the information specified in point (a), and will not likely be defaced or removed during normal service or lost or destroyed in an accident. (d) For manned balloons, the identification plate prescribed in point (b) shall be secured to the balloon envelope and shall be located, if practicable, where it is legible to the operator when the balloon is inflated. In addition, the basket, load frame assembly and any heater assembly shall be permanently and legibly marked with the manufacturers name, part number, or equivalent, and serial number, or equivalent. 21.A.803 Handling of identification data (a) No person shall remove, change, or place identification information referred to in point 21.A.801(a) on any aircraft, engine, propeller, propeller blade, or propeller hub, or in point 21.A.807(a) on an APU, without the approval of the Agency. (b) No person shall remove or install any identification plate referred to in point 21.A.801, or in point 21.A.807 for an APU, without the approval of the Agency. (c) By way of derogation from points (a) and (b), any natural or legal person performing maintenance work under the applicable associated implementing rules may, in accordance with methods, techniques and practices established by the Agency: 1. remove, change, or place the identification information referred to in point 21.A.801(a) on any aircraft, engine, propeller, propeller blade, or propeller hub, or in point 21.A.807(a) on an APU; or 2. remove an identification plate referred to in point 21.A.801, or point 21.A.807 for an APU, when necessary during maintenance operations. (d) No person shall install an identification plate removed in accordance with point (c)(2) on any aircraft, engine, propeller, propeller blade, or propeller hub other than the one from which it was removed. 21.A.804 Identification of parts and appliances (a) Each part or appliance shall be marked permanently and legibly with: 1. a name, trademark, or symbol identifying the manufacturer in a manner identified by the applicable design data; and 2. the part number, as defined in the applicable design data; and 3. the letters EPA for parts or appliances produced in accordance with approved design data not belonging to the type-certificate holder of the related product, except for ETSO articles. (b) By way of derogation from point (a), if the Agency agrees that a part or appliance is too small or that it is otherwise impractical to mark a part or appliance with any of the information required by point (a), the authorised release document accompanying the part or appliance or its container shall include the information that could not be marked on the part. 21.A.805 Identification of critical parts In addition to the requirement of point 21.A.804, each manufacturer of a part to be fitted on a type-certificated product which has been identified as a critical part shall permanently and legibly mark that part with a part number and a serial number. 21.A.807 Identification of ETSO articles (a) Each holder of an ETSO authorisation under Subpart O shall permanently and legibly mark each article with the following information: 1. the name and address of the manufacturer; 2. the name, type, part number or model designation of the article; 3. the serial number or the date of manufacture of the article or both; and 4. the applicable ETSO number. (b) By way of derogation from point (a), if the Agency agrees that a part is too small or that it is otherwise impractical to mark a part with any of the information required by point (a), the authorised release document accompanying the part or its container shall include the information that could not be marked on the part. (c) Each person who manufactures an APU under Subpart G or Subpart F shall identify that APU by means of a fireproof plate that has the information specified in point (a) marked on it by etching, stamping, engraving, or other approved method of fireproof marking. The identification plate shall be secured in such a manner that it is accessible and legible, and will not likely be defaced or removed during normal service, or lost or destroyed in an accident. SECTION B PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A  GENERAL PROVISIONS 21.B.5 Scope (a) This Section establishes the procedure for the competent authority of the Member State when exercising its tasks and responsibilities concerned with the issuance, maintenance, amendment, suspension and revocation of certificates, approvals and authorisations referred to in this Annex I (Part 21). (b) The Agency shall develop in accordance with Article 19 of Regulation (EC) No 216/2008 certification specifications and guidance material to assist Member States in the implementation of this Section. 21.B.20 Obligations of the competent authority Each competent authority of the Member State is responsible for the implementation of Section A, Subparts F, G, H, I and P only for applicants, or holders, whose principal place of business is in its territory. 21.B.25 Requirements for the organisation of the competent authority (a) General: The Member State shall designate a competent authority with allocated responsibilities for the implementation of Section A, Subparts F, G, H, I and P with documented procedures, organisation structure and staff. (b) Resources: 1. the number of staff shall be sufficient to perform the allocated tasks; 2. the competent authority of the Member State shall appoint a manager, or managers, who are responsible for the execution of the related task(s) within the authority, including the communication with the Agency and the other national authorities as appropriate. (c) Qualification and training: All staff shall be appropriately qualified and have sufficient knowledge, experience and training to perform their allocated task. 21.B.30 Documented procedures (a) The competent authority of the Member State shall establish documented procedures to describe its organisation, means and methods to fulfil the requirements of this Annex I (Part 21). The procedures shall be kept up to date and serve as the basic working documents within that authority for all related activities. (b) A copy of the procedures and their amendments shall be available to the Agency. 21.B.35 Changes in organisation and procedures (a) The competent authority of the Member State shall notify any significant change in its organisation and documented procedures to the Agency. (b) The competent authority of the Member State shall update its documented procedures relating to any change to regulations in a timely manner to ensure effective implementation. 21.B.40 Resolution of disputes (a) The competent authority of the Member State shall establish a process for the resolution of disputes within its organisation documented procedures. (b) Where a dispute, which cannot be resolved, exists between the competent authorities of the Member States it is the responsibility of the managers as defined in point 21.B.25(b)(2) to raise the issue with the Agency for mediation. 21.B.45 Reporting/coordination (a) The competent authority of the Member State shall ensure coordination as applicable with other related certification, investigation, approval or authorisation teams of that authority, other Member States and the Agency to ensure efficient exchange of information relevant for safety of the products, parts and appliances. (b) The competent authority of the Member State shall notify any difficulty in the implementation of this Annex I (Part 21) to the Agency. 21.B.55 Record-keeping The competent authority of the Member State shall keep, or maintain access to, the appropriate records related to the certificates, approvals and authorisations it has granted in accordance with the respective national regulations, and for which responsibility is transferred to the Agency, as long as these records have not been transferred to the Agency. 21.B.60 Airworthiness directives When the competent authority of a Member State receives an airworthiness directive from the competent authority of a non-member State, that airworthiness directive shall be transferred to the Agency for dissemination in accordance with Article 20 of Regulation (EC) No 216/2008. SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES Administrative procedures established by the Agency shall apply. (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES Administrative procedures established by the Agency shall apply. SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES Administrative procedures established by the Agency shall apply. SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21.B.120 Investigation (a) The competent authority shall appoint an investigation team for each applicant for, or holder of, a letter of agreement to conduct all relevant tasks related to this letter of agreement, consisting of a team-leader to manage and lead the investigation team and, if required, one or more team members. The team-leader shall report to the manager responsible for the activity, as defined in point 21.B.25 (b)(2). (b) The competent authority shall perform sufficient investigation activities for an applicant for, or holder of, a letter of agreement to justify recommendations for the issuance, maintenance, amendment, suspension or revocation of the letter of agreement. (c) The competent authority shall prepare procedures for the investigation of applicants for, or holders of, a letter of agreement as part of the documented procedures covering at least the following elements: 1. evaluation of applications received; 2. determination of investigation team; 3. investigation preparation and planning; 4. evaluation of the documentation (manual, procedures, etc.); 5. auditing and inspection; 6. follow up of corrective actions; and 7. recommendation for issuance, amendment, suspension or revocation of the letter of agreement. 21.B.125 Findings (a) When during audits or by other means objective evidence is found by the competent authority, showing non-compliance of the holder of a letter of agreement with the applicable requirements of Section A of this Annex, this finding shall be classified in accordance with point 21.A.125B(a). (b) The competent authority shall take the following actions: 1. for level 1 findings, immediate action shall be taken by the competent authority to limit, suspend or revoke the letter of agreement in whole or in part, depending upon the extent of the finding, until successful corrective action has been completed by the organisation; 2. for level 2 findings, the competent authority shall grant a corrective action period appropriate to the nature of the finding that shall not be more than 3 months. In certain circumstances, at the end of this period and subject to the nature of the finding, the competent authority can extend the 3 months period subject to a satisfactory corrective action plan provided by the organisation. (c) Action shall be taken by the competent authority to suspend the letter of agreement in whole or in part in case of failure to comply within the timescale granted by the competent authority. 21.B.130 Issue of letter of agreement (a) When satisfied that the manufacturer is in compliance with the applicable requirements of Section A, Subpart F, the competent authority shall issue a letter of agreement to the showing of conformity of individual products, parts or appliances (EASA Form 65, see Appendix XI) without undue delay. (b) The letter of agreement shall contain the scope of the agreement, a termination date and, where applicable, the appropriate limitations relating to the authorisation. (c) The duration of the letter of agreement shall not exceed one year. 21.B.135 Maintenance of the letter of agreement The competent authority shall maintain the letter of agreement as long as: (a) the manufacturer is properly using the EASA Form 52 (see Appendix VIII) as a statement of conformity for complete aircraft, and the EASA Form 1 (see Appendix I) for products other than complete aircraft, parts and appliances; and (b) inspections performed by the competent authority of the Member State before validation of the EASA Form 52 (see Appendix VIII) or the EASA Form 1 (see Appendix I), as per point 21.A.130(c) did not reveal any findings of non-compliance with the requirements or the procedures as contained in the manual provided by the manufacturer, or any non-conformity of the respective products, parts or appliances. These inspections shall check at least that: 1. the agreement covers the product, part or appliance being validated, and remains valid; 2. the manual described in point 21.A.125A(b) and its change status referred in the letter of agreement is used as basic working document by the manufacturer. Otherwise, the inspection shall not continue and therefore the release certificates shall not be validated; 3. production has been carried out under the conditions prescribed in the letter of agreement and satisfactorily performed; 4. inspections and tests (including flight tests, if appropriate), as per points 21.A.130(b)(2) and/or (b)(3), have been carried out under the condition prescribed in the letter of agreement and satisfactorily performed; 5. the inspections by the competent authority described or addressed in the letter of agreement have been performed and found acceptable; 6. the statement of conformity complies with point 21.A.130, and the information provided by it does not prevent its validation; and (c) any termination date for the letter of agreement has not been reached. 21.B.140 Amendment of a letter of agreement (a) The competent authority shall investigate, as appropriate, in accordance with point 21.B.120 any amendment of the letter of agreement. (b) When the competent authority is satisfied that the requirements of Section A, Subpart F continue to be complied with, it shall amend the letter of agreement accordingly. 21.B.145 Limitation, suspension and revocation of a letter of agreement (a) The limitation, suspension or revocation of the letter of agreement shall be communicated in writing to the holder of the letter of agreement. The competent authority shall state the reasons for the limitation, suspension or revocation and inform the holder of the letter of agreement on its right to appeal. (b) When a letter of agreement has been suspended it shall only be reinstated after compliance with Section A Subpart F has been re-established. 21.B.150 Record-keeping (a) The competent authority shall establish a system of record-keeping that allows adequate traceability of the process to issue, maintain, amend, suspend or revoke each individual letter of agreement. (b) The records shall at least contain: 1. the documents provided by the applicant for, or holder of, a letter of agreement; 2. documents established during investigation and inspection, in which the activities and the final results of the elements defined in point 21.B.120 are stated; 3. the letter of agreement, including changes; and 4. minutes of the meetings with the manufacturer. (c) The records shall be archived for a minimum retention period of six years after termination of the letter of agreement. (d) The competent authority shall also maintain records of all Statements of Conformity (EASA Form 52, see Appendix VIII) and Authorised Release Certificates (EASA Form 1, see Appendix I) that it has validated. SUBPART G  PRODUCTION ORGANISATION APPROVAL 21.B.220 Investigation (a) The competent authority shall appoint a production organisation approval team for each applicant, or holder of, a production organisation approval to conduct all relevant tasks related to this production organisation approval, consisting of a team leader to manage and lead the approval team and, if required, one or more team members. The team leader shall report to the manager responsible for the activity as defined in point 21.B.25(b)(2). (b) The competent authority shall perform sufficient investigation activities for an applicant for, or holder of, a production organisation approval to justify recommendations for the issuance, maintenance, amendment, suspension or revocation of the approval. (c) The competent authority shall prepare procedures for the investigation of a production organisation approval as part of the documented procedures covering at least the following elements: 1. evaluation of applications received; 2. determination of production organisation approval team; 3. investigation preparation and planning; 4. evaluation of the documentation (production organisation exposition, procedures, etc.); 5. auditing; 6. follow up of corrective actions; 7. recommendation for issuance, amendment, suspension or revocation of production organisation approval; 8. continued surveillance. 21.B.225 Findings (a) When during audits or by other means objective evidence is found by the competent authority, showing non-compliance of the holder of a production organisation approval with the applicable requirements of Section A, this finding shall be classified in accordance with point 21.A.158(a). (b) The competent authority shall take the following actions: 1. for level 1 findings, immediate action shall be taken by the competent authority to limit, suspend or revoke the production organisation approval, in whole or in part, depending upon the extent of the finding, until successful corrective action has been completed by the organisation; 2. for level 2 findings, the competent authority shall grant a corrective action period appropriate to the nature of the finding that shall not be more than 3 months. In certain circumstances, at the end of this period and subject to the nature of the finding, the competent authority can extend the 3 months period subject to a satisfactory corrective action plan provided by the organisation. (c) Action shall be taken by the competent authority to suspend the approval in whole or in part in case of failure to comply within the timescale granted by the competent authority. 21.B.230 Issue of certificate (a) When satisfied that the production organisation is in compliance with the applicable requirements of Section A, Subpart G, the competent authority shall issue a Production Organisation Approval (EASA Form 55, see Appendix X) without undue delay. (b) The reference number shall be included on the EASA Form 55 in a manner specified by the Agency. 21.B.235 Continued surveillance (a) In order to justify the maintenance of the production organisation approval the competent authority shall perform continued surveillance: 1. to verify that the production organisation approval holders quality system complies with Section A Subpart G; 2. to verify that the organisation of the production organisation approval holder operates in accordance with the production organisation exposition; 3. to verify the effectiveness of the production organisation exposition procedures; and 4. to monitor by sample the standards of the product, part or appliance. (b) Continued surveillance shall be performed in accordance with point 21.B.220. (c) The competent authority shall provide through planned continued surveillance that a production organisation approval is completely reviewed for compliance with this Annex I (Part 21) during a period of 24 months. The continued surveillance may be made up of several investigation activities during this period. The number of audits may vary depending upon the complexity of the organisation, the number of sites and the criticality of the production. As a minimum the holder of a production organisation approval shall be subject to continued surveillance activity by the competent authority at least once every year. 21.B.240 Amendment of a production organisation approval (a) The competent authority shall monitor any minor change through the continued surveillance activities. (b) The competent authority shall investigate as appropriate in accordance with point 21.B.220 any significant change of a production organisation approval or application by the holder of a production organisation approval for an amendment of the scope and terms of approval. (c) When the competent authority is satisfied that the requirements of Section A, Subpart G continue to be complied with it shall amend the production organisation approval accordingly. 21.B.245 Suspension and revocation of a production organisation approval (a) In case of a level one or level two finding, the competent authority shall partly or fully limit, suspend or revoke a production organisation approval as follows: 1. in case of a level one finding the production organisation approval shall be immediately limited or suspended. If the holder of the production organisation approval fails to comply with point 21.A.158(c)(1), the production organisation approval shall be revoked; 2. in case of a level two finding, the competent authority shall decide on any restriction to the scope of approval by temporary suspension of the production organisation approval or parts thereof. If the holder of a production organisation approval fails to comply with point 21.A.158(c)(2), the production organisation approval shall be revoked. (b) The limitation, suspension or revocation of the production organisation approval shall be communicated in writing to the holder of the production organisation approval. The competent authority shall state the reasons for the suspension or revocation and inform the holder of the production organisation approval of its right to appeal. (c) When a production organisation approval has been suspended it shall only be reinstated after compliance with Section A, Subpart G has been re-established. 21.B.260 Record-keeping (a) The competent authority shall establish a system of record-keeping that allows adequate traceability of the process to issue, maintain, amend, suspend or revoke each individual production organisation approval. (b) The records shall at least contain: 1. the documents provided by the applicant for, or holder of, a production organisation approval certificate; 2. documents established during the investigation, in which the activities and the final results of the elements defined in point 21.B.220 are stated, including findings established in accordance with point 21.B.225; 3. the continued surveillance programme, including records of investigations performed; 4. the production organisation approval certificate, including changes; 5. minutes of the meetings with the holder of the production organisation approval. (c) The records shall be archived for a minimum retention period of six years. SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21.B.320 Investigation (a) The competent authority of the Member State of registry shall perform sufficient investigation activities for an applicant for, or holder of, an airworthiness certificate to justify the issuance, maintenance, amendment, suspension or revocation of the certificate or permit. (b) The competent authority of the Member State of registry shall prepare evaluation procedures covering at least the following elements: 1. evaluation of eligibility of the applicant; 2. evaluation of the eligibility of the application; 3. classification of airworthiness certificates; 4. evaluation of the documentation received with the application; 5. inspection of aircraft; 6. determination of necessary conditions, restrictions or limitations to the airworthiness certificates. 21.B.325 Issue of airworthiness certificate (a) The competent authority of the Member State of registry shall issue or change a certificate of airworthiness (EASA Form 25, see Appendix VI) without undue delay when it is satisfied that the requirements of point 21.B.326 and the applicable requirements of Section A of Subpart H of this Annex I (Part 21) are met. (b) The competent authority of the Member State of registry shall issue or change a Restricted certificate of airworthiness (EASA Form 24, see Appendix V) without undue delay when it is satisfied that requirements of point 21.B.327 and the applicable requirements of Section A of Subpart H of this Annex I (Part 21) are met. (c) For a new aircraft or used aircraft originating from a non-member State, in addition to the appropriate airworthiness certificate referred to in point (a) or (b), the competent authority of the Member State of registry shall issue an initial airworthiness review certificate (EASA Form 15a, see Appendix II). 21.B.326 Certificate of airworthiness The competent authority of the Member State of registry shall issue a certificate of airworthiness for: (a) new aircraft: 1. upon presentation of the documentation required by point 21.A.174(b)(2); 2. when the competent authority of the Member State of registry is satisfied that the aircraft conforms to an approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry; (b) used aircraft: 1. upon presentation of the documentation required by point 21.A.174(b)(3) demonstrating that: (i) the aircraft conforms to a type design approved under a type-certificate and any supplemental type-certificate, change or repair approved in accordance with this Annex I (Part 21); and (ii) the applicable airworthiness directives have been complied with; and (iii) the aircraft has been inspected in accordance with the applicable provisions of Annex I (Part M) of [Regulation (EC) No 2042/2003]; 2. when the competent authority of the Member State of registry is satisfied that the aircraft conforms to an approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry. 21.B.327 Restricted certificate of airworthiness (a) The competent authority of the Member State of registry shall issue a restricted certificate of airworthiness for: 1. new aircraft: (i) upon presentation of the documentation required by point 21.A.174(b)(2); (ii) when the competent authority of the Member State of registry is satisfied that the aircraft conforms to a design approved by the Agency under a restricted type-certificate or in accordance with specific airworthiness specifications, and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry; 2. used aircraft: (i) upon presentation of the documentation required by point 21.A.174(b)(3) demonstrating that: (A) the aircraft conforms to a design approved by the Agency under a restricted type-certificate or in accordance with specific airworthiness specifications and any supplemental type-certificate change or repair approved in accordance with this Annex I (Part 21); and (B) the applicable airworthiness directives have been complied with; and (C) the aircraft has been inspected in accordance with the applicable provisions of Annex I (Part M) of [Regulation (EC) No 2042/2003]; (ii) when the competent authority of the Member State of registry is satisfied that the aircraft conforms to the approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry. (b) For an aircraft that cannot comply with the essential requirements referred to in Regulation (EC) No 216/2008 and which is not eligible for a restricted type-certificate, the Agency shall, as necessary to take account of deviations from these essential requirements: 1. issue and check compliance with specific airworthiness specifications ensuring adequate safety with regard to the intended use, and 2. specify limitations for use of this aircraft. (c) Limitations for use will be associated with restricted certificates of airworthiness, including airspace restrictions, as necessary to take account of deviations from essential requirements for airworthiness laid down in Regulation (EC) No 216/2008. 21.B.330 Suspension and revocation of certificates of airworthiness and restricted certificates of airworthiness (a) Upon evidence that any of the conditions specified in point 21.A.181(a) is not met, the competent authority of the Member State of registry shall suspend or revoke an airworthiness certificate. (b) Upon issuance of the notice of suspension and revocation of a certificate of airworthiness or restricted certificate of airworthiness the competent authority of the Member State of registry shall state the reasons for the suspension or revocation and inform the holder of the certificate of its right to appeal. 21.B.345 Record-keeping (a) The competent authority of the Member State of registry shall establish a system of record-keeping that allows adequate traceability of the process to issue, maintain, amend, suspend or revoke each individual airworthiness certificate. (b) The records shall at least contain: 1. the documents provided by the applicant; 2. documents established during the investigation, in which the activities and the final results of the elements defined in point 21.B.320(b) are stated; and 3. a copy of the certificate or permit, including amendments. (c) The records shall be archived for a minimum retention period of six years after leaving that national register. SUBPART I  NOISE CERTIFICATES 21.B.420 Investigation (a) The competent authority of the Member State of registry shall perform sufficient investigation activities for an applicant for, or holder of, a noise certificate to justify the issuance, maintenance, amendment, suspension or revocation of the certificate. (b) The competent authority of the Member State of registry shall prepare evaluation procedures as part of the documented procedures covering at least the following elements: 1. evaluation of eligibility; 2. evaluation of the documentation received with the application; 3. inspection of aircraft. 21.B.425 Issue of noise certificates The competent authority of the Member State of registry shall, as applicable, issue, or amend noise certificates (EASA Form 45, see Appendix VII) without undue delay when it is satisfied that the applicable requirements of Section A, Subpart I are met. 21.B.430 Suspension and revocation of a noise certificate (a) Upon evidence that some of the conditions specified in point 21.A.211(a) are not met, the competent authority of the Member State of registry shall suspend or revoke a noise certificate. (b) Upon issuance of the notice of suspension and revocation of a noise certificate the competent authority of the Member State of registry shall state the reasons for the suspension and revocation and shall inform the holder of the certificate on its right to appeal. 21.B.445 Record-keeping (a) The competent authority of the Member State of registry shall establish a system of record-keeping with minimum retention criteria that allows adequate traceability of the process to issue, maintain, amend, suspend or revoke each individual noise certificate. (b) The records shall at least contain: 1. the documents provided by the applicant; 2. documents established during the investigation, in which the activities and the final results of the elements defined in point 21.B.420(b) are stated; 3. a copy of the certificate including amendments. (c) The records shall be archived for a minimum retention period of six years after leaving that national register. SUBPART J  DESIGN ORGANISATION APPROVAL Administrative procedures established by the Agency shall apply. SUBPART K  PARTS AND APPLIANCES Administrative procedures established by the Agency shall apply. (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS Administrative procedures established by the Agency shall apply. (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS Administrative procedures established by the Agency shall apply. SUBPART P  PERMIT TO FLY 21.B.520 Investigation (a) The competent authority shall perform sufficient investigation activities to justify the issuance, or revocation of the permit to fly. (b) The competent authority shall prepare evaluation procedures covering at least the following elements: 1. evaluation of the eligibility of the applicant; 2. evaluation of the eligibility of the application; 3. evaluation of the documentation received with the application; 4. inspection of the aircraft; 5. approval of the flight conditions in accordance with point 21.A.710(b). 21.B.525 Issue of permits to fly The competent authority shall issue a permit to fly (EASA Form 20a, see Appendix III) without undue delay: (a) upon presentation of the data required by point 21.A.707; and (b) when the flight conditions referred to in point 21.A.708 have been approved in accordance with point 21.A.710; and (c) when the competent authority, through its own investigations, which may include inspections, or through procedures agreed with the applicant, is satisfied that the aircraft conforms to the design defined under point 21.A.708 before flight. 21.B.530 Revocation of permits to fly (a) Upon evidence that any of the conditions specified in point 21.A.723(a) are not met for a permit to fly it has issued, the competent authority shall revoke that permit to fly. (b) Upon issuance of the notice of revocation of a permit to fly the competent authority shall state the reasons for the revocation and inform the holder of the permit to fly on the right to appeal. 21.B.545 Record-keeping (a) The competent authority shall operate a system of record-keeping that provides adequate traceability of the process for the issue and revocation of each individual permit to fly. (b) The records shall at least contain: 1. the documents provided by the applicant; 2. documents established during the investigation, in which the activities and the final results of the elements defined in point 21.B.520(b) are stated; and 3. a copy of the permit to fly. (c) The records shall be kept for a minimum of six years after the permit ceases to be valid. SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES Administrative procedures established by the Agency shall apply. (1) OJ L 315, 28.11.2003, p. 1. Appendices EASA FORMS When the Forms of this Annex are issued in a language other than English they shall include an English translation. The EASA ( §European Aviation Safety Agency §) Forms referred to in the appendices to this Part shall have the following obligatory features. Member States shall ensure that the EASA Forms they issue are recognisable and shall be responsible for having those Forms printed. Appendix I  EASA Form 1 Authorised release Certificate Appendix II  EASA Form 15a Airworthiness Review Certificate Appendix III  EASA Form 20a Permit to Fly Appendix IV  EASA Form 20b Permit to Fly (issued by approved organisations) Appendix V  EASA Form 24 Restricted Certificate of Airworthiness Appendix VI  EASA Form 25 Certificate of Airworthiness Appendix VII  EASA Form 45 Noise Certificate Appendix VIII  EASA Form 52 Aircraft Statement of Conformity Appendix IX  EASA Form 53 Certificate of Release to Service Appendix X  EASA Form 55 Production Organisation Approval Certificate Appendix XI  EASA Form 65 Letter of Agreement for production without production organisation approval Appendix I Authorised Release Certificate  EASA Form 1 referred to in Annex I (Part 21) Instructions for the use of EASA Form 1 These instructions relate only to the use of the EASA Form 1 for production purposes. Attention is drawn to Appendix II to Annex I (Part M) of [Regulation (EC) No 2042/2003] which covers the use of the EASA Form 1 for maintenance purposes. 1. PURPOSE AND USE 1.1. A primary purpose of the certificate is to declare the airworthiness of new aviation products, parts and appliances (the item(s)). 1.2. Correlation must be established between the certificate and the item(s). The originator must retain a certificate in a form that allows verification of the original data. 1.3. The certificate is acceptable to many airworthiness authorities, but may be dependent on bilateral agreements and/or the policy of the airworthiness authority. 1.4. The certificate is not a delivery or shipping note. 1.5. Aircraft are not to be released using the certificate. 1.6. The certificate does not constitute approval to install the item on a particular aircraft, engine, or propeller but helps the end user determine its airworthiness approval status. 1.7. A mixture of production released and maintenance released items is not permitted on the same certificate. 1.8. A mixture of items certified in conformity with approved data and to non-approved data is not permitted on the same certificate. 2. GENERAL FORMAT 2.1. The certificate must comply with the format attached including block numbers and the location of each block. The size of each block may however be varied to suit the individual application, but not to the extent that would make the certificate unrecognisable. 2.2. The certificate must be in landscape format but the overall size may be significantly increased or decreased so long as the certificate remains recognisable and legible. If in doubt consult the competent authority. 2.3. The User/Installer responsibility statement can be placed on either side of the form. 2.4. All printing must be clear and legible to permit easy reading. 2.5. The certificate may either be pre-printed or computer generated but in either case the printing of lines and characters must be clear and legible and in accordance with the defined format. 2.6. The certificate should be in English, and if appropriate, in one or more other languages. 2.7. The details to be entered on the certificate may be either machine/computer printed or hand-written using block letters and must permit easy reading. 2.8. Limit the use of abbreviations to a minimum, to aid clarity. 2.9. The space remaining on the reverse side of the certificate may be used by the originator for any additional information but must not include any certification statement. Any use of the reverse side of the certificate must be referenced in the appropriate block on the front side of the certificate. 3. COPIES 3.1. There is no restriction in the number of copies of the certificate sent to the customer or retained by the originator. 4. ERROR(S) ON A CERTIFICATE 4.1. If an end-user finds an error(s) on a certificate, he must identify it/them in writing to the originator. The originator may issue a new certificate if they can verify and correct the error(s). 4.2. The new certificate must have a new tracking number, signature and date. 4.3. The request for a new certificate may be honoured without re-verification of the item(s) condition. The new certificate is not a statement of current condition and should refer to the previous certificate in block 12 by the following statement: This certificate corrects the error(s) in block(s) [enter block(s) corrected] of the certificate [enter original tracking number] dated [enter original issuance date] and does not cover conformity/condition/release to service. Both certificates should be retained according to the retention period associated with the first. 5. COMPLETION OF THE CERTIFICATE BY THE ORIGINATOR Block 1 Approving competent authority/Country State the name and country of the competent authority under whose jurisdiction this certificate is issued. When the competent authority is the Agency, only EASA must be stated. Block 2 EASA Form 1 header AUTHORISED RELEASE CERTIFICATE EASA FORM 1 Block 3 Form Tracking Number Enter the unique number established by the numbering system/procedure of the organisation identified in block 4; this may include alpha/numeric characters. Block 4 Organisation Name and Address Enter the full name and address of the production organisation (refer to EASA Form 55 Sheet A) releasing the item(s) covered by this certificate. Logos etc. of the organisation are permitted if they can be contained within the block. Block 5 Work Order/Contract/Invoice To facilitate customer traceability of the item(s), enter the work order number, contract number, invoice number, or similar reference number. Block 6 Item Enter line item numbers when there is more than one line item. This block permits easy cross-referencing to the Remarks in block 12. Block 7 Description Enter the name or description of the item. Preference should be given to the term used in the instructions for continued airworthiness or maintenance data (e.g. Illustrated Parts Catalogue, Aircraft Maintenance Manual, Service Bulletin, Component Maintenance Manual). Block 8 Part Number Enter the part number as it appears on the item or tag/packaging. In case of an engine or propeller the type designation may be used. Block 9 Quantity State the quantity of items. Block 10 Serial Number If the item is required by regulation to be identified with a serial number, enter it here. Additionally, any other serial number not required by regulation may also be entered. If there is no serial number identified on the item, enter N/A. Block 11 Status/Work Enter either PROTOTYPE or NEW. Enter PROTOTYPE for: (i) the production of a new item in conformity with non-approved design data; (ii) re-certification by the organisation identified in block 4 of the previous certificate after alteration or rectification work on an item, prior to entry into service, (e.g. after incorporation of a design change, correction of a defect, inspection or test, or renewal of shelf-life.) Details of the original release and the alteration or rectification work are to be entered in block 12. Enter NEW for: (i) the production of a new item in conformity with the approved design data; (ii) re-certification by the organisation identified in block 4 of the previous certificate after alteration or rectification work on an item, prior to entry into service, (e.g. after incorporation of a design change, correction of a defect, inspection or test, or renewal of shelf-life.) Details of the original release and the alteration or rectification work are to be entered in block 12; (iii) re-certification by the product manufacturer or the organisation identified in block 4 of the previous certificate of items from prototype (conformity only to non-approved data) to new (conformity to approved data and in a condition for safe operation), subsequent to approval of the applicable design data, provided that the design data has not changed. The following statement must be entered in block 12: RE-CERTIFICATION OF ITEMS FROM PROTOTYPE TO NEW: THIS DOCUMENT CERTIFIES THE APPROVAL OF THE DESIGN DATA [INSERT TC/STC NUMBER, REVISION LEVEL], DATED [INSERT DATE IF NECESSARY FOR IDENTIFICATION OF REVISION STATUS], TO WHICH THIS ITEM (THESE ITEMS) WAS (WERE) MANUFACTURED. The box approved design data and are in a condition for safe operation should be marked in block 13a; (iv) the examination of a previously released new item prior to entry into service in accordance with a customer-specified standard or specification (details of which and of the original release are to be entered in block 12) or to establish airworthiness (an explanation of the basis of release and details of the original release are to be entered in block 12). Block 12 Remarks Describe the work identified in block 11, either directly or by reference to supporting documentation, necessary for the user or installer to determine the airworthiness of item(s) in relation to the work being certified. If necessary, a separate sheet may be used and referenced from the EASA Form 1. Each statement must clearly identify which item(s) in block 6 it relates to. If there is no statement, state None. Enter the justification for release to non-approved design data in block 12 (e.g. pending type-certificate, for test only, pending approved data). If printing the data from an electronic EASA Form 1 any data not appropriate in other blocks should be entered in this block. Block 13a Mark only one of the two boxes: 1. Mark the approved design data and are in a condition for safe operation box if the item(s) was/were manufactured using approved design data and found to be in a condition for safe operation. 2. Mark the non-approved design data specified in block 12 box if the item(s) was/were manufactured using applicable non-approved design data. Identify the data in block 12 (e.g. pending type-certificate, for test only, pending approved data). Mixtures of items released against approved and non-approved design data are not permitted on the same certificate. Block 13b Authorised Signature This space shall be completed with the signature of the authorised person. Only persons specifically authorised under the rules and policies of the competent authority are permitted to sign this block. To aid recognition, a unique number identifying the authorised person may be added. Block 13c Approval/Authorisation Number Enter the approval/authorisation number/reference. This number or reference is issued by the competent authority. Block 13d Name Enter the name of the person signing block 13b in a legible form. Block 13e Date Enter the date on which block 13b is signed, the date must be in the format dd = 2 digit day, mmm = first 3 letters of the month, yyyy = 4 digit year. Block 14a-14e General Requirements for blocks 14a-14e: Not used for production release. Shade, darken, or otherwise mark to preclude inadvertent or unauthorised use. User/Installer Responsibilities Place the following statement on the certificate to notify end users that they are not relieved of their responsibilities concerning installation and use of any item accompanied by the form: THIS CERTIFICATE DOES NOT AUTOMATICALLY CONSTITUTE AUTHORITY TO INSTALL. WHERE THE USER/INSTALLER PERFORMS WORK IN ACCORDANCE WITH REGULATIONS OF AN AIRWORTHINESS AUTHORITY DIFFERENT THAN THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1, IT IS ESSENTIAL THAT THE USER/INSTALLER ENSURES THAT HIS/HER AIRWORTHINESS AUTHORITY ACCEPTS ITEMS FROM THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1. STATEMENTS IN BLOCKS 13A AND 14A DO NOT CONSTITUTE INSTALLATION CERTIFICATION. IN ALL CASES AIRCRAFT MAINTENANCE RECORDS MUST CONTAIN AN INSTALLATION CERTIFICATION ISSUED IN ACCORDANCE WITH THE NATIONAL REGULATIONS BY THE USER/INSTALLER BEFORE THE AIRCRAFT MAY BE FLOWN. Appendix II Airworthiness Review Certificate  EASA Form 15a Appendix III Appendix IV Appendix V Restricted Certificate of Airworthiness  EASA Form 24 Appendix VI Certificate of Airworthiness  EASA Form 25 Appendix VII Appendix VIII Aircraft statement of conformity  EASA Form 52 Instructions for the use of the Aircraft Statement of Conformity EASA Form 52 1. PURPOSE AND SCOPE 1.1. Use of the aircraft Statement of Conformity issued by a manufacturer producing under Part 21 Section A Subpart F is described under point 21.A.130 and the corresponding acceptable means of compliance. 1.2. The purpose of the aircraft Statement of Conformity (EASA Form 52) issued under Part 21 Section A Subpart G is to enable the holder of an appropriate production organisation approval to exercise the privilege to obtain an individual aircraft certificate of airworthiness from the competent authority of the Member State of registry. 2. GENERAL 2.1. The Statement of Conformity must comply with the format attached including block numbers and the location of each block. The size of each block may however be varied to suit the individual application, but not to the extent that would make the Statement of Conformity unrecognisable. If in doubt consult the competent authority. 2.2. The Statement of Conformity must either be pre-printed or computer generated but in either case the printing of lines and characters must be clear and legible. Pre-printed wording is permitted in accordance with the attached model but no other certification statements are permitted. 2.3. Completion may be either machine/computer printed or hand-written using block letters to permit easy reading. English, and where relevant, one or more of the official language(s) of the issuing Member State are acceptable. 2.4. A copy of the Statement and all referenced attachments are to be retained by the approved production organisation. 3. COMPLETION OF THE STATEMENT OF CONFORMITY BY THE ORIGINATOR 3.1. There should be an entry in all blocks to make the document a valid statement. 3.2. A Statement of Conformity may not be issued to the competent authority of the Member State of registry unless the design of the aircraft and its installed products are approved. 3.3. The information required in blocks 9, 10, 11, 12, 13 and 14 may be by reference to separate identified documents held on file by the production organisation, unless the competent authority agrees otherwise. 3.4. This Statement of Conformity is not intended to include those items of equipment that may be required to be fitted in order to satisfy applicable operational rules. However, some of these individual items may be included in block 10 or in the approved type design. Operators are therefore reminded of their responsibility to ensure compliance with the applicable operational rules for their own particular operation. Block 1 Enter name of the State of manufacture. Block 2 The competent authority under which authority the Statement of Conformity is issued. Block 3 A unique serial number should be pre-printed in this block for statement control and traceability purposes. Except that in the case of a computer generated document the number need not be pre-printed where the computer is programmed to produce and print a unique number. Block 4 The full name and location address of the organisation issuing the statement. This block may be pre-printed. Logos etc. are permitted if the logo can be contained within the block. Block 5 The aircraft type in full as defined in the type-certificate and its associated data sheet. Block 6 The type-certificate reference numbers and issue for the subject aircraft. Block 7 If the aircraft is registered then this mark will be the registration mark. If the aircraft is not registered then this will be such a mark that is accepted by the competent authority of the Member State and, if applicable, by the competent authority of a third country. Block 8 The identification number assigned by the manufacturer for control and traceability and product support. This is sometimes referred to as a Manufacturers Serial No or Constructors No. Block 9 The engine and propeller type(s) in full as defined in the relevant type-certificate and its associated data sheet. Their manufacturer identification No and associated location should also be shown. Block 10 Approved design changes to the aircraft definition. Block 11 A listing of all applicable airworthiness directives (or equivalent) and a declaration of compliance, together with a description of the method of compliance on the subject individual aircraft including products and installed parts, appliances and equipment. Any future compliance requirement time should be shown. Block 12 Approved unintentional deviation to the approved type design sometimes referred to as concessions, divergences, or non-conformances. Block 13 Only agreed exemptions, waivers or derogations may be included here. Block 14 Remarks. Any statement, information, particular data or limitation which may affect the airworthiness of the aircraft. If there is no such information or data, state; NONE. Block 15 Enter Certificate of Airworthiness, or Restricted Certificate of Airworthiness, or for the Certificate of Airworthiness requested. Block 16 Additional requirements such as those notified by an importing country should be noted in this block. Block 17 Validity of the Statement of Conformity is dependent on full completion of all blocks on the form. A copy of the flight test report together with any recorded defects and rectification details should be kept on file by the POA holder. The report should be signed as satisfactory by the appropriate certifying staff and a flight crew member, e.g. test pilot or flight test engineer. The flight tests performed are those defined under the control of the quality system, as established by point 21.A.139 in particular 21.A.139(b)(1)(vi), to ensure that the aircraft conforms with the applicable design data and is in condition for safe operation. The listing of items provided (or made available) to satisfy the safe operation aspects of this statement should be kept on file by the POA holder. Block 18 The Statement of Conformity may be signed by the person authorised to do so by the production approval holder in accordance with point 21.A.145(d). A rubber stamp signature should not be used. Block 19 The name of the person signing the certificate should be typed or printed in a legible form. Block 20 The date the Statement of Conformity is signed should be given. Block 21 The competent authority approval reference should be quoted. Appendix IX CERTIFICATE OF RELEASE TO SERVICE  EASA FORM 53 COMPLETION INSTRUCTIONS The Block BRIEF DESCRIPTION OF WORK PERFORMED appearing in EASA FORM 53 should include reference to the approved data used to perform the work. The Block LOCATION appearing in EASA FORM 53 refers to the location where the maintenance has been performed, not to the location of the facilities of the organisation (if different). Appendix X Production Organisation Approval Certificates referred to in Subpart G of Annex I (Part 21)  EASA Form 55 Appendix XI Letter of agreement  EASA Form 65  referred to in Subpart F of Annex I (Part 21) ANNEX II Repealed Regulation with list of its successive amendments Commission Regulation (EC) No 1702/2003 (OJ L 243, 27.9.2003, p. 6). Commission Regulation (EC) No 381/2005 (OJ L 61, 8.3.2005, p. 3). Commission Regulation (EC) No 706/2006 (OJ L 122, 9.5.2006, p. 16). Commission Regulation (EC) No 335/2007 (OJ L 88, 29.3.2007, p. 40). Commission Regulation (EC) No 375/2007 (OJ L 94, 4.4.2007, p. 3). Commission Regulation (EC) No 287/2008 (OJ L 087, 29.3.2008, p. 3). Commission Regulation (EC) No 1057/2008 (OJ L 283, 28.10.2008, p. 30). Commission Regulation (EC) No 1194/2009 (OJ L 321, 8.12.2009, p. 5). ANNEX III Correlation table Regulation (EC) No 1702/2003 This Regulation Article 1(1) Article 1(1) Article 1(2) Article 1(2), points (a) to (h)  Article 1(2), points (i) and (j) Article 2(1) and (2) Article 2(1) and (2) Article 2(3)  Article 2a(1), introductory wording Article 3(1), introductory wording Article 2a(1), points (a) and (b) Article 3(1), points (a) and (b) Article 2a(1), points (c) and (d)  Article 2a(2) to (5) Article 3(2) to (5) Article 2b Article 4 Article 2c(1) Article 5 Article 2c(2) and (3)  Article 2d Article 6 Article 2e, first paragraph Article 7 Article 2e, second paragraph  Article 3(1), (2) and the first sentence of point 3 Article 8(1), (2) and (3) Article 3(3) second sentence, (4) and (5)  Article 3(6)  Article 4(1), (2) and the first sentence of point 3 Article 9(1), (2) and (3) Article 4(3) second sentence, (4), (5) and (6)   Article 10  Article 11 Article 5(1) Article 12 Article 5(2) to (5)  Annex Annex I  Annex II  Annex III